 



EXHIBIT 10.39
The Parties Listed in Schedule 1
Build-A-Bear Workshop, Inc.
Build-A-Bear Workshop UK Holdings Limited
Andrew Mackay
Sale and Purchase Agreement for sale of the entire issued share capital of
Amsbra Limited

         
Date:
  March 3, 2006
Document Number:
  2309564.12    
Matter Number:
  0184713    

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
1. INTERPRETATION
    1  
2. CONDITIONS
    5  
3. SALE AND PURCHASE
    6  
4. PURCHASE PRICE
    6  
5. COMPLETION
    6  
6. INDEMNITY RELATING TO SHARE OPTIONS AND AM OPTIONS
    8  
7. WARRANTIES
    8  
8. LIMITATIONS ON CLAIMS
    9  
9. WARRANTY AND INDEMNITY INSURANCE
    12  
10. TAX COVENANT
    12  
11. RESTRICTIONS ON SELLER
    12  
12. GUARANTEE
    13  
13. TERMINATION OF THE SHAREHOLDERS AGREEMENT
    15  
14. CONFIDENTIALITY AND ANNOUNCEMENTS
    15  
15. FURTHER ASSURANCE
    16  
16. ASSIGNMENT
    16  
17. WHOLE AGREEMENT
    17  
18. VARIATION AND WAIVER
    17  
19. COSTS
    17  
20. NOTICE
    17  
21. INTEREST ON LATE PAYMENT
    19  
22. SEVERANCE
    19  
23. AGREEMENT SURVIVES COMPLETION
    19  
24. THIRD PARTY RIGHTS
    19  
25. SUCCESSORS
    20  
26. COUNTERPARTS
    20  
27. LANGUAGE
    20  
28. GOVERNING LAW AND JURISDICTION
    20  
      Schedule 1 PARTICULARS OF THE COMPANY AND SUBSIDIARIES
    21  
      Schedule 2 CONDITIONS
    26  
      Schedule 3 COMPLETION
    27  
      Schedule 4 WARRANTIES
    32  
      Schedule 5 TAX COVENANT
    55  
      Schedule 6 INTELLECTUAL PROPERTY RIGHTS LICENSED FROM THIRD PARTIES
    66  
      Schedule 7 PARTICULARS OF PROPERTIES
    70  

 i 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated March 3, 2006
PARTIES

(1)   The persons listed in Part 2 of Schedule 1 (Seller);   (2)   Build-A-Bear
Workshop, Inc., a corporation organised under the laws of the state of Delaware
whose principal office is at 1954 Innerbelt Business Centre, St. Louis, MO
63114-5760, USA in its capacity as Guarantor (“BABW”);   (3)   Build-A-Bear
Workshop UK Holdings Limited, a company incorporated in England and Wales under
number 05651132 whose principal office is at St Stephens House, Arthur Road,
Windsor, Berkshire SL4 1RU (Buyer); and   (4)   Andrew Mackay of 10 Roseberry
Crescent, Edinburgh EH12 5JY (AM).

BACKGROUND

(A)   The Company has an issued share capital of £39,894.56 divided into
2,737,149 ordinary voting ‘A’ shares of 1p each and 1,252,307 ordinary
non-voting ‘B’ shares of 1p each.   (B)   Further particulars of the Company at
the date of this agreement are set out in Schedule 1, Part 1.   (C)   The Seller
has agreed to sell and the Buyer has agreed to buy the Sale Shares subject to
the terms and conditions of this agreement.

AGREED TERMS

1   INTERPRETATION   1.1   The definitions and rules of interpretation in this
clause apply in this agreement.       Accounts: each of the audited financial
statements of the Company up to the Accounts Date, including in each case the
notes thereon and the auditor’s and Directors’ reports (copies of which are
attached to the Disclosure Letter).       Accounts Date: 3lst December 2004.    
  ‘A’ Ordinary Shares: all A ordinary voting shares in the capital of the
Company.       ‘B’ Ordinary Shares: all B ordinary non-voting shares in the
capital of the Company.       BABW Loan: the loan of $4,425,000 from
Build-A-Bear Workshop Franchise Holdings, Inc. to Amsbra Ltd.       Boldswitch
Limited: a company registered in England and Wales under company number 02307096
whose registered office is at 10 Cornwall Terrace, London NW1 4QP.      
Business: the business of the Company, namely the retail of build your own teddy
bears.       Business Day: a day (other than a Saturday, Sunday or public
holiday) when banks in the City of London are open for business.

1



--------------------------------------------------------------------------------



 



    Buyer’s Solicitors: Bryan Cave, 33 Cannon Street, London EC4M STE.       CAA
2001: the Capital Allowances Act 2001.       Claim and Substantiated Claim: have
the meanings set out respectively in clause 8 (Limitations on claims).      
Company: Amsbra Limited, a company incorporated and registered in England and
Wales with company number 04537212 whose registered office is at St. Stephens
House, Arthur Road, Windsor, Berkshire SL4 1RU further details of which are set
out in Part 1 of Schedule 1.       Companies Acts: the Companies Act 1985 and
the Companies Act 1989.       Completion: completion of the sale and purchase of
the Sale Shares in accordance with this agreement.       Completion Date: has
the meaning given in clause 5 (Completion).       Conditions: the conditions set
out in Schedule 2 (Conditions).       Connected: in relation to a person, has
the meaning contained in section 839 of the ICTA 1988.       Control: in
relation to a body corporate, the power of a person to secure that the affairs
of the body corporate are conducted in accordance with the wishes of that
person:

  (a)   by means of the holding of shares, or the possession of voting power, in
or in relation to that or any other body corporate; or     (b)   by virtue of
any powers conferred by the constitutional or corporate documents, or any other
document, regulating that or any other body corporate,

    and a Change of Control occurs if a person who controls any body corporate
ceases to do so or if another person acquires control of it.       Director:
each person who is a director or shadow director of the Company, the names of
whom are set out in Part 1 of Schedule 1 .       Disclosed: fairly and clearly
disclosed (with sufficient detail to identify the nature and scope of the matter
disclosed) in or under the Disclosure Letter.       Disclosure Letter: the
letter from the Warrantors to the Buyer with the same date as this agreement
that is described as the disclosure letter, including the bundle of documents
attached to it (Disclosure Bundle) and any further letter from the Warrantors to
the Buyer on a date which is one day before the Completion Date which may
contain further disclosures.       Encumbrance: any interest or equity of any
person (including any right to acquire, option or right of pre-emption) or any
mortgage, charge, pledge, lien, assignment, hypothecation, security, title,
retention or any other security agreement or arrangement.       Event: has the
meaning given in Schedule 5 (Tax covenant).

2



--------------------------------------------------------------------------------



 



    Faber France: a company incorporated in France whose registered office is at
1 Bis, Rue Lanneau, 75005 Paris.       AM Options: the 294,615 options held by
AM over 235,692 ‘A’ Ordinary Shares and 58,923 ‘B’ Ordinary Shares.       Group:
in relation to a company (wherever incorporated) that company, any company of
which it is a Subsidiary (its holding company) and any other Subsidiaries of any
such holding company; and each company in a group is a member of the group.    
  Unless the context otherwise requires, the application of the definition of
Group to any company at any time will apply to the company as it is at that
time.       Guarantor: BABW.       HMRC: HM Revenue & Customs.       ICTA 1988:
the Income and Corporation Taxes Act 1988.       IHTA 1984: the Inheritance Tax
Act 1984.       Individual Vendors: the Seller save for the Warrantors,
Boldswitch Limited and Wittington Investments Limited.       Intellectual
Property Rights: has the meaning given in paragraph 85 of Part 1 of Schedule 4
(Warranties).       Issued Shares: 3,989,456 issued and fully paid shares in the
Company comprising 2,737,149 ‘A’ Ordinary Shares and 1,252,307 ‘B’ Ordinary
Shares.       Lombard Finance Lease: an agreement with Lombard Finance Limited
and the Company dated 8 April 2004 in relation to the stuffing machines, EPOS,
computer equipment and air conditioning.       Management Accounts: the
unaudited consolidated balance sheet and the unaudited consolidated profit and
loss account of the Company (including, in each case, any notes thereon) for the
period of 12 months ended 31 December 2005 (a copy of which is attached to the
Disclosure Letter).       Option Holders: Steven Bedford, Rupert Ashe, Sian
Jones, Greg Pickers, James Hobbs, and Laura Neaves.       Pension Scheme: The
Build-A-Bear Workshop Group Stakeholder Pension Scheme.       Previously-owned
Land and Buildings: has the meaning given in paragraph 115 of Part 1 of
Schedule 4 (Warranties).       Properties: has the meaning given in paragraph
111 of Part 1 of Schedule 4 (Warranties).       Sale Shares: the Issued Shares.
      Seller’s Solicitors: Rosenblatt, 9-13 St. Andrew Street, London EC4A 3AF

3



--------------------------------------------------------------------------------



 



    Share Options: the 705,385 options held by the Option Holders at the date
hereof to acquire 564,308 ‘A’ Ordinary Shares and 141,077 ‘B’ Ordinary Shares, a
total of 705,385 shares in the Company.       Shareholders Agreement: an
agreement between Amsbra Limited (1), the Investor Group (2), Rupert Ashe (3),
Steven Bedford (4), Andrew Mackay (5) and The Trust Corporation of the Channel
Islands Limited as the Trustees of the Granola Trust (6) dated 12 May 2003.    
  Subsidiary: in relation to a company wherever incorporated (a holding company)
means a “subsidiary” as defined in section 736 of the Companies Act 1985 and any
other company which is a subsidiary (as so defined) of a company which is itself
a subsidiary of such holding company.       Unless the context otherwise
requires the application of the definition of Subsidiary to any company at any
time will apply to the company as it is at that time.       Tax Covenant: the
tax covenant in the form set out in Schedule 5 (Tax covenant) to be entered into
and delivered at Completion.       Tax or Taxation: has the meaning given in
Schedule 5 (Tax covenant).       Tax Claim: has the meaning given in Schedule 5
(Tax covenant).       Tax Warranties: the Warranties in Part 2 of Schedule 4
(Warranties).       Taxation Authority: has the meaning given in Schedule 5 (Tax
covenant).       Taxation Statute: has the meaning given in Schedule 5 (Tax
covenant).       TCGA 1992: the Taxation of Chargeable Gains Act 1992.       TMA
1970: the Taxes Management Act 1970.       Transaction: the transaction
contemplated by this agreement or any part of that transaction.       VATA 1994:
the Value Added Tax Act 1994.       Warranties: the warranties in clause 7
(Warranties) and Schedule 4 (Warranties).       Warrantors: Rupert Ashe, Steven
Bedford and Andrew Mackay.       Wittington Investments Limited: a company
incorporated in England and Wales under company no. 00366054 and whose
registered office is at Weston Centre, 10 Grosvenor Street, London WK 4QY.   1.2
  Clause and schedule headings do not affect the interpretation of this
agreement.   1.3   A person includes a corporate or unincorporated body.   1.4  
Words in the singular include the plural and in the plural include the singular.

4



--------------------------------------------------------------------------------



 



1.5   A reference to one gender includes a reference to the other gender.   1.6
  A reference to a statute or statutory provision is a reference to it as it is
in force for the time being taking account of any amendment, extension, or
re-enactment and includes any subordinate legislation for the time being in
force made under it.   1.7   Writing or written includes faxes but not e-mail.  
1.8   Documents in agreed form are documents in the form agreed by the parties
or on their behalf and initialled by them or on their behalf for identification.
  1.9   References to clauses and schedules are to the clauses and schedules of
this agreement; references to paragraphs are to paragraphs of the relevant
schedule.   1.10   Reference to this agreement include this agreement as amended
or varied in accordance with its terms.   2.   CONDITIONS   2.1   Completion of
this agreement is subject to the Conditions in Schedule 2 being satisfied or
waived by the date and time provided in clause 2.4.   2.2   If any of the
Conditions are not satisfied or waived by the date and time referred to in
clause 2.1 and clause 2.4, this agreement shall cease to have effect immediately
after that date and time except for:

  (a)   the provisions set out in clause 2.3; and     (b)   any rights or
liabilities that have accrued under this agreement.

2.3   The following provisions shall continue to have effect, notwithstanding
failure to waive or satisfy the Conditions:

  (a)   clause 1 (Interpretation);     (b)   clause 2.2 and clause 2.3
(Conditions);     (c)   clause 14 (Confidentiality and announcements);     (d)  
clause 17 (Whole agreement);     (e)   clause 18 (Variation and waiver);     (f)
  clause 19 (Costs);     (g)   clause 20 (Notice);     (h)   clause 27
(Language); and     (i)   clause 28 (Governing law and jurisdiction).

2.4   The Warrantors and the Buyer shall use all reasonable endeavours (so far
as lies within their respective powers) to procure that the Conditions in
paragraphs 2 to 4 of Schedule

5



--------------------------------------------------------------------------------



 



    2 are satisfied and the Warrantors shall ensure that the Condition in
paragraph 1 of Schedule 2 is satisfied as soon as practicable and in any event
no later than 6.00 pm:

  (a)   on 30 May 2006; or     (b)   at such other time and date as may be
agreed in writing by the Warrantors and the Buyer.

2.5   The Buyer and the Warrantors shall co-operate fully in all actions
necessary to procure the satisfaction of the Conditions including, but not
limited to, the provision by all parties of all information reasonably necessary
to make any notification or filing that the Buyer deems to be necessary or as
requested by any relevant authority, keeping all parties informed of the
progress of any notification or filing and providing such assistance as may
reasonably be required.   2.6   The Buyer may, to such extent as it thinks fit
and is legally entitled to do so, waive any of the Conditions in Schedule 2 by
written notice to the Seller.   3.   SALE AND PURCHASE   3.1   On the terms of
this agreement and subject to the Conditions, the Seller shall sell and the
Buyer shall buy, with effect from Completion, the Sale Shares with full title
guarantee free from all Encumbrances and together with all rights that attach
(or may in the future attach) to them including, in particular, the right to
receive all dividends and distributions declared, made or paid on or after the
date of this agreement.   3.2   At Completion the Buyer will advance the sum of
£500,000 to the Company to enable the Company to repay its loan obligation in
such sum to Wittington Investments Limited and the Company will repay such sum
to Wittington Investments Limited on Completion.   4.   PURCHASE PRICE   4.1  
Subject to clause 4.2 below, the consideration for the Issued Shares is
£5,500,000 payable in cash at Completion to the Seller’s Solicitors and shall be
payable to the Seller in the amounts set out in column five of Schedule 1,
Part 2.   4.2   The consideration to be paid under clauses 4.1 hereof shall be
deemed to be reduced by the amount of any payment made to the Buyer:

  (a)   for a breach of any Warranty; or     (b)   under the Tax Covenant.

5.   COMPLETION   5.1   Completion shall take place on the Completion Date at
2pm:

  (a)   at the offices of the Buyer’s Solicitors; or     (b)   at any other
place or time as agreed in writing by the Seller and the Buyer.

6



--------------------------------------------------------------------------------



 



5.2   Completion Date means the first Business Day which is three Business Days
after satisfaction or waiver of the Conditions, or if Completion is deferred in
accordance with clause 5.7, the date to which it is deferred.   5.3   The Buyer
shall use its best endeavours to give the Seller 7 days notice in writing of the
expected Completion Date.   5.4   Each Seller undertakes to exercise the votes
attaching to the Sale Shares held by it so as to procure to the extent that it
is able that the Business shall be conducted in the manner provided in Part 3 of
Schedule 3 (Completion) from the date of this agreement until Completion and the
Warrantors give the Buyer the undertakings set out in that Schedule.   5.5   At
Completion the Seller shall:

  (a)   deliver or cause to be delivered the documents and evidence set out in
Part 2 of Schedule 3;     (b)   procure that a board meeting of the Company is
held at which the matters identified in Part 3 of Schedule 3 are carried out;
and     (c)   deliver any other documents referred to in this agreement as being
required to be delivered by the Seller.

5.6   At Completion the Buyer shall:

  (a)   pay the consideration payable hereunder by telegraphic transfer to the
Seller’s Solicitors (who are irrevocably authorised to receive the same).
Payment in accordance with this clause shall constitute a valid discharge of the
Buyer’s obligations under clause 4.1;     (b)   deliver a certified copy of the
resolution adopted by the board of directors of the Buyer authorising the
Transaction, and the execution and delivery by the officers specified in such
resolution of this agreement, and any other documents referred to in this
agreement as being required to be delivered by it.

5.7   If the Seller does not comply with clause 5.5 in any material respect, the
Buyer may, without prejudice to any other rights it has:

  (a)   proceed to Completion; or     (b)   defer Completion to a date no more
than 28 days after the date on which Completion would otherwise have taken
place; or     (c)   rescind this agreement.

5.8   The Buyer may defer Completion under clause 5.7 only once, but otherwise
clause 5 applies to a Completion deferred under that clause as it applies to a
Completion that has not been deferred.   5.9   As soon as possible after
Completion the Seller shall send to the Buyer (at the Buyer’s registered office
for the time being) all records, correspondence, documents, files, memoranda and
other papers relating to the Company not required to be delivered at Completion
and which are not kept at any of the Properties.

7



--------------------------------------------------------------------------------



 



5.10   The parties agree that at Completion the Company shall have no
indebtedness other than trade creditors accruing through the ordinary activities
of the Company, the loan of £500,000 repayable to Wittington Investments
Limited, the monies due under the Lombard Finance Lease and the monies due under
the BABW Loan.   6.   INDEMNITY RELATING TO SHARE OPTIONS AND AM OPTIONS   6.1  
The Warrantors shall indemnify the Buyer and the Company in respect of all
losses, costs, liabilities, penalties and expenses (including without limitation
reasonable legal and other professional fees) incurred by the Buyer or the
Company which result from:

  (a)   the continued existence of the Share Options and the AM Options
following the date of Completion; and/or     (b)   the termination of the Share
Options and the AM Options (whether defective or otherwise).

7.   WARRANTIES   7.1   The Buyer is entering into this agreement on the basis
of, and in reliance on, the Warranties.   7.2   The Warrantors warrant to the
Buyer that each Warranty (other than the Warranties in paragraph 5 and 6 of
Schedule 4) is true, accurate and not misleading on the date of this agreement
except as Disclosed and the Warrantors, Boldswitch Limited, Wittington
Investments Limited and the Individual Vendors severally warrant to the Buyer
that paragraphs 5 and 6 of Schedule 4 are true, accurate and not misleading on
the date of this agreement in relation to such shares of the Company as are
being sold by them.   7.3   The Warranties are deemed to be repeated on each day
up to and including the Completion Date and any reference made to the date of
this agreement (whether express or implied) in relation to any Warranty shall be
construed, in relation to any such repetition, as a reference to each such day.
  7.4   The Seller and the Warrantors (in respect only of the warranties given
by each of them respectively) shall ensure that the Company does not do or omit
to do anything which would, at any time before or at Completion, be inconsistent
with any of the Warranties, breach any Warranty or make any Warranty untrue or
misleading.   7.5   Without prejudice to the right of the Buyer to claim on any
other basis or take advantage of any other remedies available to it, if any
Warranty is breached or proves to be untrue or misleading, the Warrantors (or
Boldswitch Limited, Wittington Investments Limited or the Individuals Vendors in
relation to paragraphs 5 and 6 of Schedule 4) shall pay to the Buyer on demand:

  (a)   the amount necessary to put the Company into the position it would have
been in if the Warranty had not been breached or had not been untrue or
misleading; and     (b)   all costs and expenses (including, legal and other
professional fees and costs) incurred by the Buyer or the Company as a result of
such breach or of the Warranty being untrue or misleading.

8



--------------------------------------------------------------------------------



 



    A payment made in accordance with the provisions of this clause 7.5 shall
include any amount necessary to ensure that, after any Taxation of the payment,
the Buyer is left with the same amount it would have had if the payment was not
subject to Taxation.   7.6   If at any time before or at Completion the
Warrantors (or Boldswitch Limited, Wittington Investments Limited and the
Individual Vendors in relation to paragraphs 5 and 6 of Schedule 4) become aware
that a Warranty has been breached, is untrue or is misleading, or has a
reasonable expectation that any of those things might occur, it shall
immediately:

  (a)   notify the Buyer in sufficient detail to enable the Buyer to make an
accurate assessment of the situation; and     (b)   if requested by the Buyer,
use its best endeavours to prevent or remedy the notified occurrence.

7.7   If at any time before or at Completion it becomes apparent that a Warranty
has been breached, is untrue or misleading, or that the Seller has breached any
other term of this agreement that in either case is material to the sale of the
Sale Shares, the Buyer may (without prejudice to any other rights it may have in
relation to the breach):

  (a)   rescind this agreement by notice to the Seller; or     (b)   proceed to
Completion.

7.8   Warranties qualified by the expression so far as the Warrantors are aware
(or any similar expression) are deemed to be given to the best of the knowledge,
information and belief of the Warrantors after they have made all reasonable and
careful enquiries Provided That it is acknowledged that the Warrantors have not
carried out any searches of the local authority in respect of the Properties.  
7.9   Each of the Warranties is separate and, unless otherwise specifically
provided, is not limited by reference to any other Warranty or any other
provision in this agreement.   7.10   With the exception of the matters
Disclosed, no information of which the Buyer and/or its agents and/or advisers
has knowledge (actual, constructive or imputed) or which could have been
discovered (whether by investigation made by the Buyer or made on its behalf)
shall prejudice or prevent any Claim or reduce any amount recoverable
thereunder.   7.11   In accordance with clause 7.10 above the Buyer confirms
that it does not at the date hereof know of any fact, matter or circumstance
that entitles it to make a Claim against the Company, or any claim under the Tax
Covenant.   8.   LIMITATIONS ON CLAIMS   8.1   The definitions and rules of
interpretation in this clause apply in this agreement.       Claim: a claim for
breach of any of the Warranties (excluding for the avoidance of doubt any claim
under the Tax Covenant).       Substantiated Claim: a Claim in respect of which
liability is admitted by the party against whom such Claim is brought, or which
has been adjudicated on by a Court of

9



--------------------------------------------------------------------------------



 



    competent jurisdiction and no right of appeal lies in respect of such
adjudication, or the parties are debarred by passage of time or otherwise from
making an appeal.       A Claim is connected with another Claim or Substantiated
Claim if they all arise out of the occurrence of the same event or relate to the
same subject matter.   8.2   This clause limits the liability of the Seller in
relation to any Claim and, where specified, any claim under the Tax Covenant.  
8.3   The liability of the Seller for all Substantiated Claims and all claims
under the Tax Covenant shall not exceed £3,300,000.   8.4   The Seller shall not
be liable for a Claim unless:

  (a)   the amount of a Substantiated Claim, or of a series of connected
Substantiated Claims of which that Substantiated Claim is one, exceeds £5,000;  
  (b)   the amount of all Substantiated Claims that are not excluded under
clause (a) when taken together, exceed £100,000, in which case the whole amount
(and not just the amount by which the limit in this clause (b) is exceeded) is
recoverable by the Buyer.

8.5   The Seller is not liable for a Claim or a claim under the Tax Covenant to
the extent that the Claim or a claim under the Tax Covenant:

  (a)   relates to matters Disclosed; or     (b)   relates to any matter
specifically and fully provided for in the Accounts or the Management Accounts.

8.6   The Seller is not liable for a Claim or a claim under the Tax Covenant
unless the Buyer has given the Seller notice in writing of the Claim or the
claim under the Tax Covenant, summarising the nature of the Claim or claim under
the Tax Covenant as far as it is known to the Buyer and the amount claimed:

  (a)   in the case of a claim made under the Tax Warranties or the Tax
Covenant, within the period of seven years beginning with the Completion Date;
and     (b)   in any other case, within the period of 14 months beginning with
the Completion Date,

    and unless proceedings in respect of which shall have been commenced and
served on the relevant Seller within six months of the date of such notice save
in respect of a notified Claim or claim under the Tax Covenant where liability
is contingent on an act or omission of a third party in which case such period
shall only run from the date upon which the Claim or claim under the Tax
Covenant ceases to be contingent.   8.7   Nothing in clause 8 applies to a Claim
or a claim under the Tax Covenant that arises or is delayed as a result of
dishonesty, fraud, wilful misconduct or wilful concealment by the Seller, its
agents or advisers.   8.8   The Warrantors shall not plead the Limitation Act
1980 in respect of any claims made under the Tax Warranties or Tax Covenant up
to seven years after the Completion Date.

10



--------------------------------------------------------------------------------



 



8.9   Where the Buyer or the Company is entitled to recover from some other
person or entity, including (but without limitation) under the terms of any
insurance policy of the Company, any sum in respect of any matter or event
giving rise to a Claim, the Buyer shall endeavour to recover that sum at the
Warrantors’ cost and, if any sum is so recovered, then either the amount payable
by the Warrantors in respect of such Claim shall be reduced by an amount equal
to the sum recovered or, if any amount shall already have been paid by the
Warrantors in respect of such Claim, there shall be repaid to the Warrantors an
amount equal to the sum recovered or, if less, the amount of such payment by the
Warrantors.   8.10   If any Claim arises by reason of a liability of the Company
which is a contingent liability when such Claim is notified to the Warrantors,
then the Warrantors shall not be obliged to make any payment to the Buyer until
such time as the contingent liability ceases to be contingent and becomes an
actual liability.   8.11   If the same fact, matter, event or circumstance gives
rise to more than one Claim, the Buyer shall not be entitled to recover more
than once in respect of the same fact, matter, event or circumstance.   8.12  
The Buyer shall not be entitled to recover any sum in respect of any Claim if
and to the extent that it has already obtained reimbursement pursuant to a claim
under the Tax Covenant or vice versa.   8.13   The Warrantors shall have no
liability in respect of any Claim or under the Tax Covenant:

  (a)   to the extent that the Claim in question arises, or is increased, as a
result of any increase in rates of Taxation or any change in the law or
published practice and/or interpretation of a Taxation Authority made after the
date of Completion with retrospective effect; or     (b)   to the extent that
the Claim in question arises, or is increased, as a result of any change in any
accounting policy or practice of the Company made on or after Completion.

8.14   The amount of any Claim shall take into account the amount of any
reduction in or relief from Taxation arising by virtue of the loss or damage in
respect of which the Claim is made.   8.15   For the avoidance of doubt nothing
in this clause 8 shall limit the Buyer’s obligation to mitigate any losses or
damages which it may suffer in consequence of any breach by the Warrantors of
any of the Warranties or any fact, matter, event or circumstance giving rise to
a Claim.   8.16   The Buyer acknowledges and agrees with the Warrantors that is
has not entered into this agreement in reliance on any representations,
warranties or undertakings of any kind other than the Warranties (as qualified
by the Disclosure Letter) where the Buyer’s only remedy (on an indemnity basis)
shall be for breach of contract, and that, with the exception of representations
made fraudulently, the Buyer will have no remedy against the Warrantors in
respect of any representation made on or prior to the date of this agreement.

11



--------------------------------------------------------------------------------



 



9.   WARRANTY AND INDEMNITY INSURANCE   9.1   The parties acknowledge that the
Buyer will have taken out insurance cover with New Hampshire Insurance Company
by the Completion Date. It is acknowledged that the insurance premium will be
£100,000 and the excess on the policy will be £100,000 (“Excess”).   9.2   The
Warrantors and the Buyer hereby agree that they shall not do any deliberate or
intentional act to render such insurance policy void or voidable.   9.3   The
Buyer agrees to pay the sum of £40,000 by way of contribution to the premium for
such insurance cover which shall be payable on Completion. In the event of a
claim under such insurance cover the Buyer will pay the Excess.   9.4   The
Warrantors and the Buyer shall each provide the other copies of any information
which they have supplied to the insurer for the purposes of obtaining the
insurance cover prior to Completion.   10.   TAX COVENANT       On Completion,
the Warrantors and the Buyer shall enter into the Tax Covenant in Schedule 5.  
11.   RESTRICTIONS ON WARRANTORS AND WITTINGTON INVESTMENTS LIMITED   11.1   The
Warrantors and Wittington Investments Limited, covenant severally with the Buyer
that they shall not and Wittington Investments Limited shall procure that each
of its Subsidiaries shall not:

  (a)   at any time during the period of 4 years for the Warrantors and 2 years
for Wittington Investments Limited beginning with the Completion Date, in any
geographic areas in which any business of the Company was carried on at the
Completion Date, carry on or be employed, engaged or interested in any business
which would be in competition with any part of the Business as the Business was
carried on at the Completion Date; or     (b)   at any time during the period of
2 years beginning with the Completion Date:

  (i)   offer employment to, enter into a contract for the services of or
attempt to entice away from the Company, any individual who is at the time of
the offer or attempt, and was at the Completion Date, employed or directly
engaged in an executive or managerial position with the Company; or     (ii)  
procure or facilitate the making of any such offer or attempt by any other
person; or

  (c)   at any time after Completion, use in the course of any business:

  (i)   any trade or service mark, business or domain name, design or logo
which, at Completion, was or had been used by the Company; or

12



--------------------------------------------------------------------------------



 



  (ii)   anything which is, in the reasonable opinion of the Buyer, capable of
confusion with such words, mark, name, design or logo; or

  (d)   at any time during a period of 12 months beginning with the Completion
Date, solicit or entice away from the Company any supplier to the Company who
had supplied goods and/or services to the Company at any time during the
12 months immediately preceding the Completion Date, if that solicitation or
enticement causes or would cause such supplier to cease supplying, or materially
reduce its supply of those goods and/or services to the Company.

11.2   The covenants in this clause 11 are intended for the benefit of the Buyer
and the Company and apply to actions carried out by the Warrantors and
Wittington Investments Limited or any of its Subsidiaries in any capacity and
whether directly or indirectly, on the Warrantors’ and Wittington Investments
Limited’s or its Subsidiary’s own behalf or on behalf of any other person or
jointly with any other person.   11.3   Nothing in this clause 11 prevents the
Warrantors and Wittington Investments Limited or any of its Subsidiaries from
holding for investment purposes only:

  (a)   any units of any authorised unit trust; or     (b)   not more than 3% of
any class of shares or securities of any company traded on the London Stock
Exchange or the New York Stock Exchange; or     (c)   such shares in Faber
France as they own at the date hereof.

11.4   Each of the covenants in this clause 11 is a separate undertaking and
shall be enforceable by the Buyer separately and independently of its right to
enforce any one or more of the other covenants contained in this clause 11. Each
of the covenants in this clause 11 is considered fair and reasonable by the
parties, but if any restriction is found to be unenforceable, but would be valid
if any part of it were deleted or the period or area of application reduced, the
restriction shall apply with such modifications as may be necessary to make it
valid and enforceable.   11.5   The consideration for the undertakings contained
in this clause 11 is included in the consideration payable under clause 4.1 of
this agreement.   12.   GUARANTEE   12.1   In consideration of the Seller
entering into this agreement, the Guarantor unconditionally and irrevocably, as
a continuing obligation, hereby guarantees to the Seller the proper and punctual
observance and performance by the Buyer of all its obligations, commitments and
undertakings under or pursuant to this agreement and agrees to indemnify the
Seller against all loss, damages, costs and expenses which the Seller may suffer
through or arising from a failure by the Buyer so to perform and observe any of
its obligations, commitments and undertakings under or pursuant to this
agreement provided that in respect of the guarantee and indemnity hereunder the
Buyer’s failure to observe or perform the obligations, commitments and
undertakings under or pursuant to this agreement results from the Buyer’s
insolvency or liquidation. In the event of the Buyer’s insolvency or
liquidation, the Guarantor at its discretion shall have the right to step in to
the position of the Buyer and perform the Buyer’s obligations and receive the
benefit of the Buyer’s rights under this agreement.

13



--------------------------------------------------------------------------------



 



12.2   If a the Buyer fails as a result of the Buyer’s insolvency or liquidation
to perform or observe any of the obligations, commitments or undertakings
referred to in this agreement, the Guarantor shall forthwith upon demand
unconditionally perform (or procure the performance or observance of) and
satisfy (or procure the satisfaction of) the obligation, commitment or
undertaking in regard to which this failure has occurred in the manner
prescribed in this agreement and so that the same benefits shall be received by,
or conferred on, the Seller as they would have had if such obligation,
commitment or undertaking had been duly performed, observed and satisfied by the
Buyer.   12.3   The Guarantor’s liability under this clause 12 shall remain in
force until all of the Buyer’s obligations, commitments and undertakings under
or pursuant to this agreement have been fully performed and discharged and all
sums payable by the Buyer under this agreement have been fully paid. Nothing
shall impair or discharge the Guarantor’s liability or obligations under this
clause 12 and this shall apply, without limitation, in relation to:

  (a)   the existence, validity, taking or renewal of any other guarantee,
security, right of recourse, set off or combination or other right or interest
held by the Seller in relation to this agreement or any demand or enforcement
of, neglect to perfect, failure to demand or enforce or the release or waiver of
any such guarantee, security, right of recourse, set off or combination or other
right or interest; or     (b)   any amendment to or variation (howsoever
substantial or material) of this agreement or any security or other document
relating to this agreement or any assignment of this agreement or any waiver or
departure from its terms or any such security or document; or     (c)   any
release of, or granting of time or any other indulgence to, the Buyer or any
other person; or     (d)   any winding up, dissolution, reconstruction,
arrangement or reorganisation, legal limitation, disability, incapacity or lack
of corporate power or authority or other circumstances of, or any change in the
constitution or corporate identity (including amalgamation) or loss of corporate
identity by, the Buyer, the Seller, the Guarantor or any other person (or any
act taken by the Buyer, the Seller, the Guarantor or any other person in
relation to any such event); or     (e)   any other circumstances which might
render void or unenforceable the obligations, commitments and undertakings of
the Buyer under this agreement or which might affect the Sellers’ ability to
recover amounts from the Buyer.

12.4   Demands may be made by the Seller under this clause 12 from time to time.
The obligations of the Guarantor under this clause 12 are continuing obligations
and shall extend to all of the obligations from time to time of the Buyer,
regardless of any intermediate payment or discharge in whole or in part, and are
in addition to and not in substitution for any other security which the Seller
may now or in the future hold for the obligations of the Buyer under this
agreement and may be enforced by the Seller without the Seller first having
recourse to any such other security or taking any steps or proceedings against
the Buyer.   12.5   Any release, compromise or discharge of the obligations of
the Guarantor shall be deemed to be made subject to the condition that it will
be void if any payment,

14



--------------------------------------------------------------------------------



 



    performance or security which may be or has been received by the Seller is
set aside, refunded or reduced or proves invalid for whatever reason. If such
condition is satisfied, the Seller shall be entitled to recover from the
Guarantor on demand the value of such security or the amount of such payment as
if such discharge, release, composition or arrangement had not been effected.  
12.6   Any amounts payable under this clause 12 shall be paid in full without
any deduction or withholding whatsoever (whether in respect of set-off,
counterclaim, duties, charges, taxes or otherwise) unless such deduction or
withholding is required by law, in which event the Guarantor shall pay to the
Seller an additional amount so that the net amount received by the Seller will
equal the full amount which the Seller would have received had no such deduction
or withholding been made.   13.   TERMINATION OF THE SHAREHOLDERS AGREEMENT  
13.1   The Sellers hereby agree to terminate the Shareholders Agreement with
effect from the Completion Date.   14.   CONFIDENTIALITY AND ANNOUNCEMENTS  
14.1   The Seller undertakes to the Buyer to keep confidential the terms of this
agreement and all information which it has acquired about the Company and the
Buyer’s Group (as such Group is constituted immediately before Completion) and
to use the information only for the purposes contemplated by this agreement.  
14.2   The Buyer undertakes to the Seller to keep confidential the terms of this
agreement and all information that it has acquired about the Seller or its
Groups (as such Groups are constituted immediately after Completion) and to use
the information only for the purposes contemplated by this agreement.   14.3  
The Buyer does not have to keep confidential or restrict its use of information
about the Company after Completion.   14.4   A party does not have to keep
confidential or to restrict its use of:

  (a)   information that is or becomes public knowledge other than as a direct
or indirect result of a breach of this agreement; or     (b)   information that
it receives from a source not connected with the party to whom the duty of
confidence is owed that it acquires free from any obligation of confidence to
any other person.

14.5   Any party may disclose any information that it is otherwise required to
keep confidential under this clause 14:

  (a)   to such professional advisers, consultants and employees or officers of
its Group as are reasonably necessary to advise on this agreement, or to
facilitate the Transaction, if the disclosing party procures that the people to
whom the information is disclosed keep it confidential as if they were that
party; or     (b)   with the written consent of all the other parties; or

15



--------------------------------------------------------------------------------



 



  (c)   to confirm that the sale has taken place and the date of the sale (but
without otherwise revealing any other items of sale or making any other
announcement); or     (d)   to the extent that the disclosure is required:

  (i)   by law; or     (ii)   by a regulatory body, Taxation Authority or
securities exchange; or     (iii)   to make any filing with, or obtain any
authorisation from, a regulatory body, Taxation Authority or securities
exchange; or     (iv)   under any arrangements in place under which negotiations
relating to terms and conditions of employment are conducted; or     (v)   to
protect the disclosing party’s interest in any legal proceedings,

    but shall use reasonable endeavours to consult the other parties and to take
into account any reasonable requests they may have in relation to the disclosure
before making it.   14.6   Each party shall supply any other party with any
information about itself, its Group or this agreement as such other party may
reasonably require for the purposes of satisfying the requirements of a law,
regulatory body or securities exchange to which such other party is subject.  
15.   FURTHER ASSURANCE       The Seller shall (at its expense) promptly execute
and deliver all such documents, and do all such things, as the Buyer may from
time to time require for the purpose of giving full effect to the provisions of
this agreement.   16.   ASSIGNMENT   16.1   Except as provided otherwise in this
agreement, no party may assign, or grant any Encumbrance or security interest
over, any of its rights under this agreement or any document referred to in it.
  16.2   Each party that has rights under this agreement is acting on its own
behalf.   16.3   The Buyer may assign its rights under this agreement (or any
document referred to in this agreement) but not its obligations to a member of
its Group or to any person to whom it transfers the Sale Shares.   16.4   If
there is an assignment:

  (a)   the Seller may discharge its obligations under this agreement to the
assignor until it receives notice of the assignment; and     (b)   the assignee
may enforce this agreement as if it were a party to it, but the Buyer shall
remain liable for any obligations under this agreement.

16



--------------------------------------------------------------------------------



 



17.   WHOLE AGREEMENT   17.1   This agreement, and any documents referred to in
it, constitute the whole agreement between the parties and supersede any
arrangements, understanding or previous agreement between them relating to the
subject matter they cover.   17.2   Nothing in this clause 17 operates to limit
or exclude any liability for fraud.   18.   VARIATION AND WAIVER   18.1   Any
variation of this agreement shall be in writing and signed by or on behalf of
each party.   18.2   Any waiver of any right under this agreement is only
effective if it is in writing and signed by the waiving or consenting party and
it applies only in the circumstances for which it is given and shall not prevent
the party who has given the waiver from subsequently relying on the provision it
has waived.   18.3   No failure to exercise or delay in exercising any right or
remedy provided under this agreement or by law constitutes a waiver of such
right or remedy or shall prevent any future exercise in whole or in part
thereof.   18.4   No single or partial exercise of any right or remedy under
this agreement shall preclude or restrict the further exercise of any such right
or remedy.   18.5   Unless specifically provided otherwise, rights arising under
this agreement are cumulative and do not exclude rights provided by law.   19.  
COSTS       All costs in connection with the negotiation, preparation, execution
and performance of this agreement, and any documents referred to in it, shall be
borne by the party that incurred the costs.   20.   NOTICE   20.1   A notice
given under this agreement:

  (a)   shall be in writing in the English language (or be accompanied by a
properly prepared translation into English);     (b)   shall be sent for the
attention of the person, and to the address or fax number, specified in this
clause 20 (or such other address, fax number or person as each party may notify
to the others in accordance with the provisions of this clause 20); and     (c)
  shall be:

  (i)   delivered personally; or     (ii)   sent by fax; or     (iii)   sent by
pre-paid first-class post or recorded delivery; or

17



--------------------------------------------------------------------------------



 



  (iv)   (if the notice is to be served by post outside the country from which
it is sent) sent by airmail.

20.2   The addresses for service of notice are:

  (a)   Steven Bedford (as Seller representative)
Audley Mead
20 Bolton Avenue
Windsor SL4 3JF     cc.   Rosenblatt
9-13 St Andrew Street
London EC4A 3AF

Tel: 020 7955 0880
Fax: 020 7955 0888     (b)   Build-A-Bear UK Holdings Limited
St Stephens House
Arthur Road
Windsor
Berkshire SL4 1RU     cc.   Bryan Cave
33 Cannon Street
London EC4M 5TE

Tel: 020 7246 5800
Fax: 020 7246 5858

20.3   A notice is deemed to have been received:

  (a)   if delivered personally, at the time of delivery; or     (b)   in the
case of fax, at the time of transmission; or     (c)   in the case of pre-paid
first class post or recorded delivery, 1 Business Day from the date of posting;
or     (d)   in the case of airmail, 5 Business Days from the date of posting;
or     (e)   if deemed receipt under the previous paragraphs of this clause 20.3
is not within business hours (meaning 9.00 am to 5.30 pm Monday to Friday on a
day that is not a public holiday in the place of receipt), when business next
starts in the place of receipt.

20.4   To prove service, it is sufficient to prove that the notice was
transmitted by fax to the fax number of the party or, in the case of post, that
the envelope containing the notice was properly addressed and posted.

18



--------------------------------------------------------------------------------



 



21.   INTEREST ON LATE PAYMENT   21.1   Where a sum is required to be paid under
this agreement (other than under the Tax Covenant) but is not paid before or on
the date the parties agreed, the party due to pay the sum shall also pay an
amount equal to interest on that sum for the period beginning with that date and
ending with the date the sum is paid (and the period shall continue after as
well as before judgment).   21.2   The rate of interest shall be 2% per annum
above the base lending rate for the time being of HSBC. Interest shall accrue on
a daily basis and be compounded quarterly.   21.3   This clause 21 is without
prejudice to any claim for interest under the law.   22.   SEVERANCE   22.1   If
any provision of this agreement (or part of a provision) is found by any court
or administrative body of competent jurisdiction to be invalid, unenforceable or
illegal, the other provisions shall remain in force.   22.2   If any invalid,
unenforceable or illegal provision would be valid, enforceable or legal if some
part of it were deleted, the provision shall apply with whatever modification is
necessary to give effect to the commercial intention of the parties.   23.  
AGREEMENT SURVIVES COMPLETION       This agreement (other than obligations that
have already been fully performed) remains in full force after Completion.   24.
  THIRD PARTY RIGHTS   24.1   Subject to clause 24.2, this agreement and the
documents referred to in it are made for the benefit of the parties and their
successors and permitted assigns and are not intended to benefit, or be
enforceable by, anyone else.   24.2   The following provisions are intended to
benefit future buyers of the Sale Shares from the Buyer and, where they are
identified in the relevant clauses, the Company, and shall be enforceable by
them to the fullest extent permitted by law:

  (a)   clause 7 (Warranties) and Schedule 4 (Warranties), subject to clause 8
(Limitations on claims);     (b)   clause 9 (Tax covenant) and Schedule 5 (Tax
covenant);     (c)   clause 11 (Restrictions on the Warrantors and Wittington
Investments Limited);     (d)   clause 14 (Confidentiality and announcements);
and     (e)   clause 21 (Interest on late payment).

24.3   Each party represents to the other that their respective rights to
terminate, rescind or agree any amendment, variation, waiver or settlement under
this agreement are not subject to the consent of any person that is not a party
to this agreement.

19



--------------------------------------------------------------------------------



 



25.   SUCCESSORS       The rights and obligations of the Seller and the Buyer
under this agreement shall continue for the benefit of, and shall be binding on,
their respective successors and assigns.   26.   COUNTERPARTS       This
agreement may be executed in any number of counterparts, each of which is an
original and which together have the same effect as if each party had signed the
same document.   27.   LANGUAGE       If this agreement is translated into any
language other than English, the English language text shall prevail.   28.  
GOVERNING LAW AND JURISDICTION   28.1   This agreement and any disputes or
claims arising out of or in connection with its subject matter are governed by
and construed in accordance with the law of England.   28.2   The parties
irrevocably agree that the courts of England have exclusive jurisdiction to
settle any dispute or claim that arises out of or in connection with this
agreement.

This agreement has been entered into on the date stated at the beginning of it.

20



--------------------------------------------------------------------------------



 



Schedule 1
PARTICULARS OF THE COMPANY AND SUBSIDIARIES
Part 1. The Company

         
Name:
  Amsbra Limited
 
       
Registration number:
  4537212    
 
       
Registered office:
  St Stephen’s House
 
  Arthur Road
 
  Windsor
 
  Berkshire SL4 1RU  
Authorised share capital
Amount:
  10,000    
Divided into:
  10,000 of £1 each
 
       
ISSUED SHARE CAPITAL
  £ 39,894.56    
Amount:
  2,737,149 Ordinary A Shares and
Divided into:
  1,252,307 Ordinary B Shares
 
       
Registered shareholders (and number of Sale Shares held):
  (See part 2 below)
 
       
Beneficial owner of Sale Shares (if different) and number of Sale Shares
beneficially owned:
  As above
 
       
Directors and shadow directors:
  Rupert Ashe, Nigel French, Andrew
 
  Hugh Mackay, Steven Bedford
 
       
Secretary:
  Rupert Ashe
 
       
Auditors
  CLB Littlejohn Frazer
 
       
Registered Charges
   2    

21



--------------------------------------------------------------------------------



 



Part 2 The Shareholders

                                                                      Non-  
Total                     Voting   Voting   issued   Total                 A   B
  share   Nominal   Consideration             Shares   Shares   capital   value
£   received £   1.    
Wittington Investments Limited
Weston Centre
10 Grosvenor Street
London WK 4QY
    925981       492909       1418890       14189       1956125          
 
                                          2.    
NSS Trustees Limited & Simon Bentley on behalf of Regent’s Park Estates Pension
Scheme
c/o Simon Bentley
Mishcon de Reya
Summit House
12 Red Lion Sq.
London WCIR 4QD
    37068       28194       65262       653       89973          
 
                                          3.    
Malcolm Dalgleish Esq.
Dalgleish & Co.
80 Bond Street
London W1S 1DD
    113641       76130       189771       1898       261625          
 
                                          4.    
Global Partners Limited
(Nigel French)
Century House
16 Par La Vile Road
Hamilton, HM
HX, Bermuda
    103123       70600       173723       1737       239501          
 
                                          5.    
Justin Kendrick Esq.
4 Binjai Hill
Singapore
    22308       17500       39808       398       54882          
 
                                          6.    
Christopher John
Newlands Sykes Esq.
Kingswood Farm
East Park Lane
Newchapel
Lingfield
Surrey RH7 6HS
    26500       17500       44000       440       60661  

22



--------------------------------------------------------------------------------



 



                                                                      Non-  
Total                     Voting   Voting   issued   Total                 A   B
  share   Nominal   Consideration             Shares   Shares   capital   value
£   received £   7.    
Aero Systems SA (Michael Mitchell)
10 Chemin des Chasseurs,
1380 Ohain
Belgium
    37068       28194       65262       1160       89971          
 
                                          8.    
Michael Mitchell
[10 Chemin des Chasseurs
1380 Ohain
Belgium]
    0       50724       50724               69929          
 
                                          9.    
Merville Limited
c/o Seamus McLaughlin,
Martin & Company,
25 St Thomas Street,
Winchester S023 9DD
    44616       35000       79616       796       109762          
 
                                          10.    
Mrs Sue Buchan
53 Great King Street
Edinburgh EH3 6RP
    41558       54500       96058       961       132429          
 
                                          11.    
Boldswitch Limited (British Land)
10 Cornwall Terrace
London NW1 4QP
    236116       160875       396991       3970       547305          
 
                                          12.    
Steven Bedford Esq.
Audley Mead
20 Bolton Avenue
Windsor SL4 3JF
    310000       0       310000       3100       427375          
 
                                          13.    
The Granola Trust (Andrew Mackay)
Trust Corporation of the
Channel Islands Limited,
PO Box 665, Rosenheath,
The Grange, St Peter Port,
Guernsey, GY1 3SJ
    470000       0       470000       4700       647957  

23



--------------------------------------------------------------------------------



 



                                                                      Non-  
Total                     Voting   Voting   issued   Total                 A   B
  share   Nominal   Consideration             Shares   Shares   capital   value
£   received £   14.    
Rupert Ashe Esq.
Wall House
No. 1 The Green
Wimbledon SW19 5AZ
    155000       5000       160000       1600       220581          
 
                                          15.    
Angus Samuels
126 Jermyn St
SW1Y 4UJ
    28850       10413       39263       393       54130          
 
                                          16.    
John Howard-Smith
126 Jermyn St
SW1Y 4UJ
    11540       4165       15705       157       21652          
 
                                          17.    
Kenneth McKelvey
126 Jermyn St
SW1Y 4UJ
    57700       95825       153525       1535       211655          
 
                                          18.    
Jonathan Punter
126 Jermyn St
SW1Y 4UJ
    31425       5206       36631       366       50502          
 
                                          19.    
David Cule
Lords Hill House
Lords Hill Common
Shamley Green
Guildford GU5 0UZ
    28850       46642       75492       755       104077          
 
                                          20.    
Gary Jackson
152 Grosvenor Road
SW1V 3JL
    14425       14425       28850       289       39774  

24



--------------------------------------------------------------------------------



 



                                                                      Non-  
Total                     Voting   Voting   issued   Total                 A   B
  share   Nominal   Consideration             Shares   Shares   capital   value
£   received £   21.    
Paul Rosenblatt
Rosenblatt UK
603 Beetham Plaza
The Strand
Liverpool LS OXJ
    22308       17500       39808       398       54882          
 
                                          22.    
Philip Lewis
Hines UK
Queensberry House
3 Old Burlington St, W1S 3AE

    19072       21005       40077       401       55252          
 
                                               
TOTAL SHARES
    2737149       1252307       3989456       19421       5500000  

25



--------------------------------------------------------------------------------



 



Schedule 2
CONDITIONS

1.   The termination of the Share Options and of the AM Options.   2.   The
completion of the purchase by the Buyer or a member of the Buyer’s Group of the
entire issued share capital of The Bear Factory Ltd from Hamleys.   3.   The
issue of an insurance policy by New Hampshire Insurance Company in terms
reasonably satisfactory to the Purchaser and the Warrantors for the purpose of
providing insurance cover in the event of a breach of warranty or a claim under
the Tax Covenant.

26



--------------------------------------------------------------------------------



 



Schedule 3
COMPLETION
Part 1. Conduct between exchange and completion

1.   The Warrantors undertake to procure and procures that each member of their
Group(s) undertake to procure that the Business shall be conducted in the manner
provided in this Part 3 of Schedule 3 from the date of this agreement to
Completion.   2.   The Company shall carry on business in the normal course.  
3.   The Company shall not:

  (a)   dispose of any material assets used or required for the operation of its
business; or     (b)   allot or agree to allot any shares or other securities,
repurchase, redeem or agree to repurchase or redeem any of the shares; or    
(c)   pass any resolution; or     (d)   enter into, modify or agree to terminate
any Material Contract (as defined in Part 1 of Schedule 4); or     (e)   incur
any capital expenditure on any individual item in excess of £20,000; or     (f)
  borrow any sum in excess of £20,000; or     (g)   enter into any lease, lease
hire or hire purchase agreement or agreement for payment on deferred terms; or  
  (h)   pay any dividend or make any other distribution of its assets; or    
(i)   make, or agree to make, material alterations to the terms and conditions
of employment (including benefits) of any of its directors, officers or
employees; or     (j)   provide or agree to provide any non-contract benefit to
any director, officer, employee or their dependants; or     (k)   dismiss any of
its employees or employ or engage (or offer to employ or engage) any person; or
    (l)   create any Encumbrance over any of its assets or its undertaking; or  
  (m)   institute, settle or agree to settle any legal proceedings relating to
its business, except debt collection in the normal course of business; or    
(n)   pay any management charge to the Seller; or     (o)   incur any liability
to the Seller, other than trading liabilities incurred in the normal course of
business; or

27



--------------------------------------------------------------------------------



 



  (p)   vary the terms on which it holds any of the Properties or settle any
rent review; or     (q)   (make any material change to the accounting procedures
or principles by reference to which its accounts are drawn up.

4.   The Company may do anything falling within paragraph 3 of this Schedule 3
if the Buyer has given prior written consent.   5.   The Company shall maintain
in force insurance policies:

  (a)   that have limits of indemnity at least equal to; and     (b)   the other
terms of which are no less favourable than,

    those policies of insurance maintained by the Company on the date of this
agreement.   6.   The Warrantors shall use its best endeavours to maintain the
trade and trade connections of the Company in the ordinary course of business.  
7.   The Warrantors shall give to the Buyer as soon as possible full details of
any material change in the business, financial position or assets of the
Company.   8.   The Warrantors shall not:

  (a)   induce, or attempt to induce, any of the employees of the Company,
whether directly or indirectly, to terminate their employment before the
Completion Date; or     (b)   incur any liabilities to the Company, other than
trading liabilities incurred in the normal course of business.

9.   No amendment, other than one made solely to comply with legislative
requirements, shall be made to any agreements or arrangements for the payment of
pensions or other benefits on retirement:

  (a)   to present or former directors, officers or employees of the Company; or
    (b)   to the dependants of any of those people.

10.   The Warrantors shall, at the Buyer’s request and expense, provide the
Buyer with such information or documents as it may reasonably require relating
to the terms of employment or any other matter concerning any Employee or Worker
or any body of employees or their representatives in the period prior to the
Completion Date.   11.   The Warrantors shall, at the Buyer’s expense and
subject to its obligations under the Data Protection Act 1998, give such
assistance as the Buyer may reasonably require to contest any claim by anyone
employed or engaged by the Company prior to the Completion Date or their
representatives resulting from or in connection with this agreement.

28



--------------------------------------------------------------------------------



 



Part 2. What the Seller shall deliver to the Buyer at Completion

1.   At Completion, the Seller shall deliver or cause to be delivered to the
Buyer the following documents and evidence:

  (a)   transfers of the Sale Shares executed by the registered holder in favour
of the Buyer;     (b)   the share certificates for the Sale Shares in the name
of the registered holder or an indemnity in the agreed form for any lost
certificates;     (c)   the waivers, consents and other documents required to
enable the Buyer to be registered as the holder of the Sale Shares;     (d)  
irrevocable powers of attorney in agreed form given by the Seller in favour of
the Buyer to enable the beneficiary (or its proxies) to exercise all voting and
other rights attaching to the Sale Shares before the transfer of all such shares
is registered in the register of members;     (e)   the original of any power of
attorney under which any document to be delivered to the Buyer under this
paragraph 1 has been executed;     (f)   in relation to the Company, the
statutory registers and minute books (written up to the time of Completion), the
common seal, certificate of incorporation and any certificates of incorporation
on change of name;     (g)   the written resignation, executed as a deed and in
the agreed form, of the directors and secretary of the Company from their
offices and employment with the Company;     (h)   the written resignation of
the auditors of the Company accompanied in each case by:

  (i)   a statement that there are no circumstances connected with the auditors’
resignation which should be brought to the notice of the members or creditors of
the Company; and     (ii)   a written assurance that the resignation and
statement have been, or will be, deposited at the registered office of the
Company in accordance with section 394 of the Companies Act 1985;

  (i)   signed copies of special resolutions of the Company in a form
appropriate for filing at Companies House to adopt new articles of association
of the Company in the form the Buyer requires;     (j)   a copy of the new
articles of association of the Company appropriate for filing at Companies
House;     (k)   a certified copy of the minutes of the board meetings held
pursuant to Part 3 of this Schedule 3;     (l)   in relation to the Company:

29



--------------------------------------------------------------------------------



 



  (i)   statements from each bank at which the Company has an account, giving
the balance of each account at the close of business on the last Business Day
before Completion;     (ii)   all cheque books in current use and written
confirmation that no cheques have been written since those statements were
prepared;     (iii)   details of their cash book balances; and     (iv)  
reconciliation statements reconciling the cash book balances and the cheque
books with the bank statements delivered;     (v)   all title deeds and other
documents relating to the Properties;     (vi)   evidence, in agreed form, that
any indebtedness or other liability of the kind described in paragraph 41 of
Part 1 of Schedule 4 (Transactions with the seller) has been discharged;    
(vii)   evidence, in agreed form, that the Company has been discharged from any
responsibility for the indebtedness, or for the default in the performance of
any obligation, of any other person;     (viii)   all charges, mortgages,
debentures and guarantees to which the Company is a party and, in relation to
each such instrument and any covenants connected with it:

  (1)   a sealed discharge or release in the agreed form; and     (2)   a sworn
and completed Form 403a (declaration that part of the property or undertaking
charged has been released from the charge);     (3)   certified copy of the
resolution adopted by the board of directors of the Seller (as applicable)
authorising and approving the Transaction.

Part 3. Matters for the board meetings at Completion

2.   The Seller shall cause a board meeting of the Company to be held at
Completion at which the matters set out in this Part 3 of this Schedule 3 shall
take place.   3.   A resolution to register the transfer of the Sale Shares
shall be passed at such board meeting of the Company, subject to the transfer(s)
being stamped at the cost of the Buyer.   4.   All directors, secretaries and
auditors of the Company shall resign from their offices and employment with the
Company with effect from the end of the relevant board meeting.   5.   Such
letters as may be required varying the terms of the service agreements of Rupert
Ashe, Steven Bedford and Andrew Mackay shall be entered into by the Company and
the above individuals.

30



--------------------------------------------------------------------------------



 



6.   The persons the Buyer nominates shall be appointed as directors and
secretary of the Company (but not exceeding any maximum number of directors
contained in the Company’s articles of association). The appointments shall take
effect at the end of the board meeting.   7.   KPMG shall be appointed as the
auditors of the Company with effect from the end of the relevant board meeting.
  8.   All the existing instructions and authorities to bankers shall be revoked
and replaced with new instructions and authorities to those banks in the form
the Buyer requires.   9.   The address of the registered office of the Company
shall be changed to the address required by the Buyer.   10.   The accounting
reference date of the Company shall be changed to the date required by the
Buyer.

31



--------------------------------------------------------------------------------



 



Schedule 4
WARRANTIES
Part 1. General warranties

    POWER TO SELL THE COMPANY   1.   Each Seller has taken all necessary action
and has all requisite power and authority to enter into and perform this
agreement in accordance with its terms and the other documents referred to in
it.   2.   This agreement and the other documents referred to in it constitute
(or shall constitute when executed) valid, legal and binding obligations on each
Seller in the terms of the agreement and such other documents.   3.   Compliance
with the terms of this agreement and the documents referred to in it shall not
breach or constitute a default under any of the following:

  (a)   any agreement or instrument to which any Seller is a party or by which
it is bound; or     (b)   any order, judgment, decree or other restriction
applicable to any Seller.

    SHARES IN THE COMPANY AND SUBSIDIARIES   4.   The Sale Shares constitute the
whole of the allotted and issued share capital of the Company and are fully
paid.   5.   Each Seller is the sole legal and beneficial owner of the number of
Sale Shares set against his name in Schedule 1.   6.   The Sale Shares are free
from all Encumbrances.   7.   No right has been granted or commitment given to
create a right to any person to require the Company to issue any share capital
and no Encumbrance has been created or commitment given to create any
Encumbrance in favour of any person affecting any unissued shares or debentures
or other unissued securities of the Company and no person has claimed any rights
in connection with any of those things.   8.   The Company does not:

  (a)   does not hold or beneficially owns, nor has agreed to acquire, any
securities of any corporation; or     (b)   is not nor has agreed to become a
member of any partnership or other unincorporated association, joint venture or
consortium (other than recognised trade associations); or     (c)   does not
have, outside its country of incorporation, any branch or permanent
establishment; or     (d)   has not allotted or issued any securities that are
convertible into shares.

32



--------------------------------------------------------------------------------



 



9.   The Company has not at any time:

  (a)   purchased, redeemed or repaid any of its own share capital; or     (b)  
given any financial assistance in connection with any acquisition of its share
capital as it would fall within sections 151 to 158 (inclusive) of the Companies
Acts.

10.   All dividends or distributions declared, made or paid by the Company have
been declared, made or paid in accordance with its memorandum, articles of
association, the applicable provisions of the Companies Acts and any agreements
or arrangements made with any third party regulating the payment of dividends
and distributions.       CONSTITUTIONAL AND CORPORATE DOCUMENTS   11.   The
copies of the memorandum and articles of association or other constitutional and
corporate documents of the Company Disclosed to the Buyer or its advisers are
true, accurate and complete in all respects and copies of all the resolutions
and agreements required to be annexed to or incorporated in those documents by
the law applicable are annexed or incorporated.   12.   All statutory books and
registers of the Company have been properly kept and no notice or allegation
that any of them is incorrect or should be rectified has been received.   13.  
All returns, particulars, resolutions and other documents which the Company is
required by law to file with or deliver to any authority in any jurisdiction
(including, in particular, the Registrar of Companies in England and Wales) have
been correctly made up and filed or, as the case may be, delivered.      
INFORMATION   14.   The particulars relating to the Company in this agreement
are accurate and not misleading.       COMPLIANCE WITH LAWS   15.   The Company
has at all times conducted its business in accordance with all applicable laws
and regulations.       LICENCES AND CONSENTS   16.   The Company has all
necessary licences, consents, permits and authorities necessary to carry on its
business in the places and in the manner in which its business is now carried
on, all of which are valid and subsisting.   17.   So far as the Warrantors are
aware, there is no reason why any of those licences, consents, permits and
authorities should be suspended, cancelled, revoked or not renewed on the same
terms.       INSURANCE   18.   The insurance policies maintained by or on behalf
of the Company provide full indemnity cover against all losses and liabilities
including business interruption and other

33



--------------------------------------------------------------------------------



 



    risks that are normally insured against by a person carrying on the same
type of business as the Company.   19.   The brief particulars of those policies
as set out in the Disclosure Letter are accurate and not misleading.   20.  
There are no material outstanding claims under, or in respect of the validity of
any of those policies and, so far as the Warrantors are aware, there are no
circumstances likely to give rise to any claim under any of those policies.  
21.   All the insurance policies are in full force and effect, are not void or
voidable, nothing has been done or not done by the Company, or so far as the
Warrantors are aware, by any third party which would make any of them void or
voidable and Completion will not terminate, or entitle any insurer to terminate,
any such policy.       POWER OF ATTORNEY   22.   There are no powers of attorney
in force given by the Company.   23.   No person, as agent or otherwise, is
entitled or authorised to bind or commit the Company to any obligation not in
the ordinary course of the Company business.   24.   The Disclosure Letter sets
out details of all persons who have authority to bind the Company in the
ordinary course of business.       DISPUTES AND INVESTIGATIONS   25.   The
Company nor, so far as the Warrantors are aware, any person for whom the Company
is vicariously liable:

  (a)   is engaged in any litigation, administrative, mediation or arbitration
proceedings or other proceedings or hearings before any statutory or
governmental body, department, board or agency (except for debt collection in
the normal course of business); or     (b)   is the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body.

26.   No director of the Company is, to the extent that it relates to the
business of the Company, engaged in or subject to any of the matters mentioned
in paragraph 25 of this Schedule 4.   27.   No such proceedings, investigation
or inquiry as are mentioned in paragraph 25 or paragraph 26 of this Schedule 4
have been threatened or are pending and, so far as the Warrantors are aware,
there are no circumstances likely to give rise to any such proceedings.   28.  
The Company is not affected by any existing or pending judgments or rulings and
has not given any undertakings arising from legal proceedings to a court,
governmental agency, regulator or third party.

34



--------------------------------------------------------------------------------



 



    DEFECTIVE PRODUCTS   29.   The Company has not sold any products which were,
at the time they were sold, faulty or defective or did not comply with:

  (a)   warranties or representations expressly made or implied by or on behalf
of the Company; or     (b)   all laws, regulations, standards and requirements
applicable to the products.

30.   No proceedings have been started, are pending or have been threatened
against the Company in which it is claimed that any products sold by the Company
are defective, not appropriate for their intended use or have caused bodily
injury or material damage to any person or property when applied or used as
intended.   31.   No proceedings have been started and there are no outstanding
liabilities or claims pending or threatened against the Company in respect of
the provision of in store customer service for which the Company is or may
become liable and no dispute exists between the Company and any of its customers
or clients.       CUSTOMERS AND SUPPLIERS   32.   In the 12 months ending with
the date of this agreement, the business of the Company has not been materially
affected in an adverse manner as a result of any one or more of the following
things happening to the Company:

  (a)   the loss of any of its customers or suppliers; or     (b)   a reduction
in trade with its customers or in the extent to which it is supplied by any of
its suppliers; or     (c)   a change in the terms on which it trades with or is
supplied by any of its customers or suppliers.

    COMPETITION       The definition in this paragraph applies in this
agreement.       Competition Law: the national and directly effective
legislation of any jurisdiction which governs the conduct of companies or
individuals in relation to restrictive or other anti-competitive agreements or
practices (including, but not limited to, cartels, pricing, resale pricing,
market sharing, bid rigging, terms of trading, purchase or supply and joint
ventures), dominant or monopoly market positions (whether held individually or
collectively) and the control of acquisitions or mergers.   33.   The Company is
not engaged in any agreement, arrangement, practice or conduct which amounts to
an infringement of the Competition Law of any jurisdiction in which the Company
conducts business and no Director is engaged in any activity which would be an
offence or infringement under any such Competition Law.   34.   The Company is
not the subject of any investigation, inquiry or proceedings by any relevant
government body, agency or authority in connection with any actual or alleged

35



--------------------------------------------------------------------------------



 



    infringement of the Competition Law of any jurisdiction in which the Company
conducts business.   35.   No such investigation, inquiry or proceedings as
mentioned in paragraph 34 of this Schedule 4 have been threatened or are pending
and, so far as the Warrantors are aware, there are no circumstances likely to
give rise to any such investigation, inquiry or proceedings.   36.   The Company
is not affected by any existing or pending decisions, judgments, orders or
rulings of any relevant government body, agency or authority responsible for
enforcing the Competition Law of any jurisdiction in which the Company conducts
business and the Company has not given any undertakings or commitments to such
bodies which affect the conduct of the Business.   37.   The Company is not in
receipt of any payment, guarantee, financial assistance or other aid from the
government or any state body which was not, but should have been, notified to
the European Commission under Article 88 of the EC Treaty for decision declaring
such aid to be compatible with the common market.       CONTRACTS       The
definition in this paragraph applies in this agreement.       Material Contract:
an agreement or arrangement to which the Company is a party or is bound by and
which is of material importance to the business, profits or assets of the
Company.   38.   Except for the agreements and arrangements Disclosed, the
Company is not a party to or subject to any agreement or arrangement which:

  (a)   is a Material Contract; or     (b)   is of an unusual or exceptional
nature; or     (c)   is not in the ordinary and usual course of business of the
Company; or     (d)   may be terminated as a result of any Change of Control of
the Company; or     (e)   restricts the freedom of the Company to carry on the
whole or any part of its business in any part of the world in such manner as it
thinks fit; or     (f)   involves agency or distributorship; or     (g)  
involves partnership, joint venture, consortium, joint development, shareholders
or similar arrangements; or     (h)   is incapable of complete performance in
accordance with its terms within six months after the date on which it was
entered into; or     (i)   cannot be readily fulfilled or performed by the
Company on time and without undue or unusual expenditure of money and effort; or

36



--------------------------------------------------------------------------------



 



  (j)   involves or is likely to involve an aggregate consideration payable by
or to the Company in excess of £50,000; or     (k)   requires the Company to pay
any commission, finders’ fee, royalty or the like; or     (l)   is for the
supply of goods and/or services by or to the Company on terms under which
retrospective or future discounts, price reductions or other financial
incentives are given; or     (m)   is not on arm’s length terms; or     (n)  
provides for payments or other dealings in or calculated by reference to the
euro.

39.   Each Material Contract is in full force and effect and binding on the
parties to it. The Company has not defaulted under or breached a Material
Contract and:

  (a)   so far as the Warrantors are aware, no other party to a Material
Contract has defaulted under or breached such a contract; and     (b)   no such
default or breach by the Company or any other party has been threatened or, so
far as the Warrantors are aware, is likely.

40.   No notice of termination of a Material Contract has been received or
served by the Company and, so far as the Warrantors are aware, there are no
grounds for determination, rescission, avoidance, repudiation or a material
change in the terms of any such contract.

    TRANSACTIONS WITH THE SELLER

41.   There is no outstanding indebtedness or other liability (actual or
contingent) and no outstanding contract, commitment or arrangement between the
Company and any of the following:

  (a)   any Seller or any member of a Seller’s Group (where a Seller is a
company) or person Connected with any Seller; or     (b)   any director of a
member of a Seller’s Group (where a Seller is a company) or any person Connected
with such a member or director.

42.   No Seller, nor any person Connected with any Seller, is entitled to a
claim of any nature against the Company or has assigned to any person the
benefit of a claim against the Company to which any Seller or a person Connected
with any Seller would otherwise be entitled.       FINANCE AND GUARANTEES   43.
  Full particulars of all money borrowed by the Company (including full
particulars of the terms on which such money has been borrowed) have been
Disclosed.   44.   No guarantee, mortgage, charge, pledge, lien, assignment or
other security agreement or arrangement has been given by or entered into by the
Company or any third party in respect of borrowings or other obligations of the
Company.

37



--------------------------------------------------------------------------------



 



45.   The total amount borrowed by the Company does not exceed any limitations
on the borrowing powers contained:

  (a)   in the memorandum and articles of association of the Company; or     (b)
  in any debenture or other deed or document binding on the Company.

46.   The Company does not have any outstanding loan capital, or has lent any
money that has not been repaid, and there are no debts owing to the Company
other than debts that have arisen in the normal course of business.   47.   The
Company has not:

  (a)   factored any of its debts or discounted any of its debts or engaged in
financing of a type which would not need to be shown or reflected in the
Accounts; or     (b)   waived any right of set-off it may have against any third
party.

48.   All debts (less any provision for bad and doubtful debts) owing to the
Company reflected in the Accounts and all debts subsequently recorded in the
books of the Company have either prior to the date of this agreement been
realised or will, within three months after the date of this agreement, realise
in cash their full amount as included in those Accounts or books and none of
those debts nor any part of them has been outstanding for more than two months
from its due date for payment.   49.   No indebtedness of the Company is due and
payable and no security over any of the assets of the Company is now
enforceable, whether by virtue of the stated maturity date of the indebtedness
having been reached or otherwise. The Company has not received any notice whose
terms have not been fully complied with and/or carried out from any creditor
requiring any payment to be made and/or intimating the enforcement of any
security which it may hold over the assets of the Company.   50.   The Company
is not responsible for the indebtedness, or for the default in the performance
of any obligation, of any other person.   51.   The Company is not subject to
any arrangement for receipt or repayment of any grant, subsidy or financial
assistance from any government department or other body.   52.   Particulars of
the balances of all the bank accounts of the Company, showing the position as at
the Business Day immediately preceding the date of this agreement, have been
Disclosed and the Company has no other bank accounts. Since those particulars
were given, there have been no payments out of those accounts other than routine
payments in the ordinary course of business.   53.   A Change of Control of the
Company will not result in:

  (a)   termination of or material effect on any financial agreement or
arrangement to which the Company is a party or subject; or     (b)   any
indebtedness of the Company becoming due, or capable of being declared due and
payable, prior to its stated maturity.

38



--------------------------------------------------------------------------------



 



    INSOLVENCY   54.   The Company:

  (a)   is not insolvent or unable to pay its debts within the meaning of the
Insolvency Act 1986 or any other insolvency legislation applicable to it; and  
  (b)   has not stopped paying its debts as they fall due.

55.   No step has been taken to initiate any process by or under which the
ability of the creditors of the Company to take any action to enforce their
debts is suspended, restricted or prevented or a person is appointed to manage
the affairs, business and assets of the Company.   56.   In relation to the
Company:

  (a)   no administrator has been appointed;     (b)   no documents have been
filed with the court for the appointment of an administrator; and     (c)   no
notice of an intention to appoint an administrator has been given by the
Company, its directors or by a qualifying floating charge holder (as defined in
paragraph 14 of Schedule B1 to the Insolvency Act 1986).

57.   No process has been initiated which would lead to the Company being
dissolved and its assets being distributed among its creditors, shareholders or
other contributors.   58.   No distress, execution or other process has been
levied on an asset of the Company.       ASSETS   59.   The Company is the full
legal and beneficial owner without Encumbrance of, and has good and marketable
title to and has possession and control of all the assets included in the
Accounts, any assets acquired since the Accounts Date and all other assets used
by the Company, except for those disposed of since the Accounts Date in the
normal course of business.       CONDITION OF STOCK IN TRADE   60.   The
stock-in-trade of the Company is in good condition and is capable of being sold
by the Company in the ordinary course of its business in accordance with its
current price list without discount, rebate or allowance to a buyer.      
ENVIRONMENTAL       The definitions in this paragraph apply in this agreement.  
    Hazardous Substances: any natural or artificial substance (whether solid,
liquid or gas and whether alone or in combination with any other substance or
radiation), capable of causing harm to any human or other living organism or the
Environment.

39



--------------------------------------------------------------------------------



 



    Environment: air, water and land, all living organisms and natural or
man-made structures.       Environmental Law: any law in so far as it relates to
Environmental Matters.       Environmental Matters: the protection of human
health, the protection and condition of the Environment, the condition of the
workplace, the generation, transportation, storage, treatment, emission, deposit
and disposal of any Hazardous Substance or Waste.       Waste: all waste,
including any unwanted or surplus substance irrespective of whether it is
capable of being recycled or recovered or has any value.   61.   All permits,
consents and licences required or issued under Environmental Law which are
necessary for carrying on the Business are in full force and effect and have
been complied with and, so far as the Warrantors are aware, there are no
circumstances (including, but not limited to, the sale of the Sale Shares to the
Buyer) likely to give rise to the modification, suspension or revocation of or
lead to the imposition of unusual or onerous conditions on, or to prejudice the
renewal of any of those permits, consents or licences.   62.   The Company has
at all times complied with all Environmental Laws applicable to it.   63.   No
proceeding or action relating to Environmental Law has been taken, is pending or
threatened against the Company or any employees, directors or officers of the
Company by any competent authority or any other person.       INTELLECTUAL
PROPERTY   64.   The definition in this paragraph applies in this agreement.    
  Intellectual Property Rights: patents, rights to inventions, utility models,
copyright, trade marks, service marks, trade, business and domain names, rights
in trade dress or get-up, rights in goodwill or to sue for passing off, unfair
competition rights, rights in designs, rights in computer software, database
rights, topography rights, moral rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications for and renewals or extensions of such rights, and all similar or
equivalent rights or forms of protection in any part of the world.   65.   The
Company does not own any Intellectual Property Rights.   66.   Complete and
accurate particulars are set out in Schedule 6 respectively of all licences,
agreements, authorisations and permissions (in whatever form and whether express
or implied) under which the Company uses or exploits Intellectual Property
Rights owned by any third party and nothing is due to be done within 30 days of
Completion which would jeopardise the use of such Intellectual Property Rights.
  67.   The agreements and licences set out in Schedule 6:

  (a)   are valid and binding;     (b)   have not been the subject of any breach
or default by any party or of any event which, with the giving of notice or
lapse of time, would constitute a default;

40



--------------------------------------------------------------------------------



 



  (c)   are not the subject of any claim, dispute or proceeding, pending or
threatened;     (d)   have, where required, been duly recorded or registered;
and     (e)   are all the agreements and licenses necessary for the operation of
the Business.

68.   A Change of Control of the Company will not result in the termination of
or materially affect any of the Intellectual Property Rights set out in
Schedule 6.   69.   The activities of the Company do not infringe any third
party Intellectual Property Rights.   70.   The Buyer acknowledges and agrees
that there shall be no breach of Warranty in respect of paragraph 67(b) and 69
to the extent that the Company has been and is acting in accordance with the
provisions of its Franchise Agreement with Build-a-Bear Workshop Franchise
Holdings, Inc.       INFORMATION TECHNOLOGY       The definitions in this
paragraph apply in this agreement.       IT System: all computer hardware
(including network and telecommunications equipment) and software (including
associated preparatory materials, user manuals and other related documentation)
owned, used, leased or licensed by or to the Company.   71.   The IT System has
been properly maintained, is in good working order and is, in the reasonable
opinion of the Warrantors, sufficient for the purposes of the Business as at the
date hereof.       EMPLOYMENT       The definitions in this paragraph apply in
this agreement.       Employment Legislation: legislation applying in England
and Wales affecting contractual or other relations between employers and their
employees or workers, including but not limited to any legislation and any
amendment, extension or re enactment of such legislation and any claim arising
under European treaty provisions or directives enforceable against the Company
by any Employee or Worker.       Employee: any person employed by the Company
under a contract of employment.       Worker: any person who personally performs
work for the Company but who is not in business on their own account or in a
client/customer relationship.   72.   The name of each person who is a Director
is set out in Schedule 1.   73.   The Disclosure Letter includes anonymised
details of all Employees and Workers of the Company and the principal terms of
their contract.   74.   The Disclosure Letter includes anonymised details of all
persons who are not Workers and who are providing services to the Company under
an agreement which is not a contract of employment with the Company (including,
in particular, where the individual

41



--------------------------------------------------------------------------------



 



    acts as a consultant or is on secondment from a company) and the particulars
of the terms on which the individual provides services.   75.   The Disclosure
Letter includes anonymised details of all Employees and Workers of the Company
who are on secondment, maternity, paternity, adoption or other leave or absent
due to ill-health or for any other reason.   76.   No notice to terminate the
contract of employment of any Employee or Worker of the Company (whether given
by the relevant employer or by the Employee or Worker) is pending, outstanding
or threatened and no dispute under any Employment Legislation or otherwise is
outstanding between:

  (a)   the Company and any of its current or former Employees relating to their
employment, its termination and any reference given by the Company regarding
them; or     (b)   the Company and any of its current or former Workers relating
to their contract, its termination and any reference given by the Company
regarding them.

77.   No offer of employment or engagement has been made by the Company that has
not yet been accepted, or which has been accepted but where the employment or
engagement has not yet started.   78.   The acquisition of the Sale Shares by
the Buyer and compliance with the terms of this agreement will not enable any
Directors, officers or [senior] Employees of the Company to terminate their
employment or receive any payment or other benefit.   79.   All contracts
between the Company and its Employees and Workers are terminable at any time on
three months’ notice or less without compensation (other than for unfair
dismissal or a statutory redundancy payment or any liability on the part of the
Company other than wages, commission or pension).   80.   All contracts between
the Company and its Directors, Employees or Workers comply with any relevant
requirements of section 319 of the Companies Act 1985.   81.   The Company is
not a party to, bound by or proposing to introduce in respect of any of its
Directors or Employees any redundancy payment scheme in addition to statutory
redundancy pay, nor is there any agreed procedure for redundancy selection.  
82.   The Company is not a party to, bound by or proposing to introduce in
respect of any of its Directors, Employees or Workers any share option, profit
sharing, bonus, commission or any other scheme (not in force at the date hereof)
relating to the profit or sales of the Company (other than such scheme as
Disclosed).   83.   The Company has not incurred any actual or contingent
liability in connection with any termination of employment of its Employees
(including redundancy payments) or for failure to comply with any order for the
reinstatement or re-engagement of any Employee.   84.   The Company has not
incurred any liability for failure to provide information or to consult with
Employees under any Employment Legislation.

42



--------------------------------------------------------------------------------



 



85.   The Company has not made or agreed to make a payment or provided or agreed
to provide a benefit to a present or former Director or officer, Employee or
Worker or to their dependants in connection with the actual or proposed
termination or suspension of employment or variation of an employment contract.
  86.   The Company is not involved in any material industrial or trade dispute
or negotiation regarding a claim with any trade union, group or organisation of
employees or their representatives representing Employees or Workers and, so far
as the Warrantors are aware, there is nothing likely to give rise to such a
dispute or claim.   87.   There are no sums owing to or from any Employee or
Worker other than reimbursement of expenses, wages for the current salary period
and holiday pay for the current holiday year.   88.   The Company has not
offered, promised or agreed to any future variation in the contract of any
Employee or Worker.   89.   In respect of each Employee and Worker, the Company
has:

  •   performed all obligations and duties it is required to perform (and
settled all outstanding claims), whether or not legally binding and whether
arising under contract, statute, at common law or in equity or under any
treaties including the EC Treaty or laws of the European Community or otherwise;
    •   complied with the terms of any relevant agreement or arrangement with
any trade union, employee representative or body of employees or their
representatives (whether binding or not);     •   maintained adequate and up to
date records.

90.   Part 7 of the Income Tax (Earnings and Pensions) Act 2003 does not apply
to any shares in the Company.       PROPERTY       The definitions in this
paragraph apply in this agreement.       Current Use: the use for each Property
as set out in Schedule 7.       Lease: the lease under which each Leasehold
Property is held.       Leasehold Properties: the Leasehold Properties set out
in Schedule 7and Leasehold Property means any one of them or part of parts of
any one of them.       Previously-owned Land and Buildings: land and buildings
that have, at any time before the date of this agreement, been owned (under
whatever tenure) and/or occupied and/or used by the Company, but which are
either no longer owned, occupied or used by the Company, or are owned, occupied
or used by one of them but pursuant to a different lease, licence, transfer or
conveyance.       Planning Acts: the Town and Country Planning Act 1990; the
Planning (Listed Buildings and Conservation Areas) Act 1990; the Planning
(Hazardous Substances) Act 1990; the Planning (Consequential Provisions) Act
1990; the Planning and Compensation

43



--------------------------------------------------------------------------------



 



    Act 1991; the Planning and Compulsory Purchase Act 2004; and any other
legislation from time to time regulating the use or development of land.      
Properties: the Leasehold Properties and Property means any one of them or any
part or parts of any one of them.       Property Statutes: the Public Health
Acts; the Occupiers Liability Act 1957; the Offices, Shops and Railway Premises
Act 1963; the Health and Safety at Work etc. Act 1974; the Control of Pollution
Act 1974; the Occupiers Liability Act 1984; the Environmental Protection Act
1990; the Construction (Design and Management) Regulations 1994; the
Environmental Protection Act 1995; the Disability Discrimination Act 1995; the
Control of Asbestos at Work Regulations 2002; and all regulations, rules and
delegated legislation under, or relating to, such statutes.       Statutory
Agreement: an agreement or undertaking entered into under section 18 of the
Public Health Act 1936; section 52 of the Town and Country Planning Act 1971;
section 33 of the Local Government (Miscellaneous Provisions) Act 1982; section
106 of the Town and Country Planning Act 1990; section 104 of the Water Industry
Act 1991; and any other legislation (later or earlier) similar to these
statutes.   91.   The particulars of the Properties set out in Schedule 7 are
true, complete and accurate.   92.   The Properties are the only land and
buildings owned, used or occupied by the Company.   93.   The Company does not
have any right of ownership, right of use, option, right of first refusal or
contractual obligation to purchase, or any other legal or equitable right,
estate or interest in, or affecting, any land or buildings other than the
Properties.   94.   The Company does not have any actual or contingent liability
in respect of Previously-owned Land and Buildings.   95.   Neither the Company,
nor any company that is or has at any time been a Subsidiary of the Company, has
given any guarantee or indemnity for any liability relating to any of the
Properties.   96.   The Company is solely legally and beneficially entitled to
each of the Properties, and is in possession and actual occupation of the whole
of it on an exclusive basis and no right of occupation has been granted to a
third party.   97.   All the documents of title to be delivered to the Buyer on
the Completion Date shall be original documents, with all Stamp Duty Land Tax
duly paid and registered, where completed.   98.   Where title to any of the
Properties is not registered at HM Land Registry, there is no caution against
first registration of title and no event has occurred in consequence of which a
caution against first registration of title could be effected.   99.   There is
no circumstance that could rnder any transaction affecting the title of the
Company to any of the Properties liable to be set aside under the Insolvency Act
1986.   100.   There are no insurance policies relating to any issue of title
affecting the Properties.

44



--------------------------------------------------------------------------------



 



101.   There are, appurtenant to each of the Properties, all rights and
easements necessary for their Current Use and enjoyment (without restriction as
to time or otherwise).   102.   The unexpired residue of the term granted by
each Lease, is or will be vested in the Company and is or will be valid and
subsisting against all persons, including any person in whom any superior estate
or interest is vested.   103.   So far as the Company is aware, in relation to
each Lease, the landlord and each lessee, tenant, licensee or occupier has
observed and performed in all material respects all covenants, restrictions,
stipulations and other encumbrances and there has not been (expressly or
impliedly) any waiver of or acquiescence to any breach of them.   104.   In
relation to each Lease, all principal rent and additional rent and all other
sums payable by each lessee, tenant, licensee or occupier under each Lease
(Lease Sums) have been paid as and when they became due and no Lease Sums have
been:

  •   set off or withheld; or     •   commuted, waived or paid in advance of the
due date for payment.

105.   Any consents required for the grant of each Lease, and for the
assignments of each Lease, have been obtained and placed with the documents of
title along with evidence of the registration of grant where completed.   106.  
The Properties (and the proceeds of sale from them) are free from:

  •   any mortgage, debenture, charge (whether legal or equitable and whether
fixed or floating), rentcharge, lien or other right in the nature of security;
and     •   any agreement for sale or estate contract, option,

107.   So far as the Company is aware, the Properties are not subject to any
matters which are, or (where title to any of the Properties is not registered)
would be unregistered interests which override first registration under
Schedule 1 to the Land Registration Act 2002 and unregistered interests which
override registered dispositions under Schedule 3 to the Land Registration Act
2002.   108.   So far as the Company is aware, there are no covenants,
restrictions, stipulations, easements, profits à prendre, wayleaves, licences,
grants or other encumbrances (whether of a private or public nature, and whether
legal or equitable) affecting the Properties which are of an onerous or unusual
nature, or affect their value, or which conflict with the Current Use of the
Properties.   109.   So far as the Company is aware, all covenants,
restrictions, stipulations and other encumbrances affecting the Properties have
been fully observed and performed and no notice of any alleged breach has been
received by the Company (or its predecessors in title).   110.   There are no
circumstances which (with or without taking other action) would entitle any
third party to exercise a right of entry to, or take possession of all or any
part of the Properties, or which would in any other way affect or restrict the
continued possession, enjoyment or use of any of the Properties.

45



--------------------------------------------------------------------------------



 



111.   So far as the Company is aware, there are no matters which are registered
as local land charges.   112.   The Current Use of each of the Properties is the
permitted use for the purposes of the Planning Acts. Where applicable, the
Current Use of each of the Properties is in accordance with the provisions of
the Leases.   113.   All necessary building regulation consents have been
obtained both in relation to the Current Use of the Properties and any
alterations and improvements to them.   114.   The Company is not aware of any
claim or liability (contingent or otherwise) under the Planning Acts in respect
of the Properties, or any Statutory Agreement affecting the Properties, are
outstanding nor are the Properties the subject of a notice to treat or a notice
of entry, and no notice, order resolution or proposal has been published for the
compulsory acquisition, closing, demolition or clearance of the Properties, and,
so far as the Company is aware, the Company is not aware of any matter or
circumstances which would lead to any such notice, order, resolution or
proposal.   115.   The Company and the Subsidiaries have complied with all
applicable statutory and bye- law requirements, and all regulations, rules and
delegated legislation, relating to the Properties and their Current Use,
including (without limitation) all requirements under the Property Statutes.  
116.   Each of the Properties is in a good state of repair and condition and fit
for the Current Use.   117.   There are no development works, redevelopment
works or fitting-out works outstanding in respect of any of the Properties as
opposed to the developments of which they form part.       ACCOUNTS   118.   The
Accounts have been prepared in accordance with the Companies Acts and with
accounting standards, policies, principles and practices generally accepted in
the UK and in accordance with the law of that jurisdiction.   119.   The
Accounts:

  (a)   make proper and adequate provision or reserve for all bad and doubtful
debts, obsolete or slow-moving stocks and for depreciation on fixed assets;    
(b)   do not overstate the value of current or fixed assets; and     (c)   do
not understate any liabilities (whether actual or contingent).

120.   The Accounts show a true and fair view of the commitments and financial
position and affairs of the Company as at the Accounts Date and of the profit
and loss of the Company for the financial year ended on that date.   121.   The
Accounts contain either provision adequate to cover, or full particulars in
notes of, all Taxation (including deferred Taxation) and other liabilities
(whether quantified, contingent, disputed or otherwise) of the Company as at the
Accounts Date.

46



--------------------------------------------------------------------------------



 



122.   The Accounts are not affected by any unusual or non-recurring items or
any other factor that would make the financial position and results shown by the
Accounts unusual or misleading in any material respect.   123.   The Accounts
have been filed and laid before the Company in general meeting in accordance
with the requirements of the Companies Acts.   124.   The Accounts have been
prepared on a basis consistent with the audited accounts of the Company for the
prior accounting period without any change in accounting policies used.   125.  
The Management Accounts have been prepared on a basis consistent with that
employed in preparing the previous management accounts of the Company and fairly
represent the assets and liabilities and the profits and losses of the Company
as at and to the date for which they have been prepared.       FINANCIAL AND
OTHER RECORDS   126.   All financial and other records of the Company (excluding
the Accounts and the Management Accounts) including all deeds and documents
belonging to the Company:

  (a)   have been properly prepared and maintained;     (b)   constitute an
accurate record of all matters required by law to appear in them;     (c)   do
not contain any material inaccuracies or discrepancies; and     (d)   are in the
possession of the Company.

127.   No notice has been received or allegation made that any of those records
are incorrect or should be rectified.   128.   All statutory records, including
accounting records, required to be kept or filed by the Company have been
properly kept or filed and comply with the requirements of the Companies Acts.  
    CHANGES SINCE ACCOUNTS DATE   129.   Since the Accounts Date:

  (a)   the Company has conducted its business in the normal course and as a
going concern;     (b)   there has been no material adverse change in the
turnover, financial position or prospects of the Company;     (c)   the Company
has not issued or agreed to issue any share or loan capital;     (d)   no
dividend or other distribution of profits or assets has been, or agreed to be,
declared, made or paid by the Company;     (e)   save as Disclosed, the Company
has not borrowed or raised any money or taken any form of financial security and
no capital expenditure has been incurred on

47



--------------------------------------------------------------------------------



 



      any individual item by the Company and the Company has not acquired,
invested or disposed of (or agreed to acquire, invest or dispose of) any
individual item in excess of £50,000;     (f)   no shareholder resolutions of
the Company have been passed other than as routine business at the annual
general meeting;     (g)   there has been no abnormal increase or reduction of
stock in trade;     (h)   none of the stock in trade reflected in the Accounts
has realised an amount less than the value placed in it in the Accounts; and    
(i)   the Company has not offered price reductions or discounts or allowances on
sales of stock in trade, or sold stock in trade at less than cost price.

    EFFECT OF SALE ON SALE SHARES   130.   Neither the acquisition of the Sale
Shares by the Buyer nor compliance with the terms of this agreement will:

  (a)   cause the Company to lose the benefit of any right or privilege it
presently enjoys; or     (b)   relieve any person of any obligation to the
Company (whether contractual or otherwise), or enable any person to determine
any such obligation or any right or benefit enjoyed by the Company, or to
exercise any right in respect of the Company; or     (c)   give rise to, or
cause to become exercisable, any right of pre-emption over the Sale Shares; or  
  (d)   entitle any person to receive from the Company any finder’s fee,
brokerage or other commission in connection with the purchase of the Sale Shares
by the Buyer; or     (e)   result in any customer or supplier being entitled to
cease dealing with the Company or to reduce substantially its existing level of
business or to change the terms on which it deals with the Company; or     (f)  
so far as the Warrantors are aware, result in any officer or senior Employee
leaving the Company; or     (g)   result in a breach by the Company of contract,
law, regulation, order, judgment, injunction, undertaking, decree or other like
imposition; or     (h)   result in the loss or impairment of or any default
under any licence, authorisation or consent required by the Company for the
purposes of its business; or     (i)   result in the creation, imposition,
crystallisation or enforcement of any Encumbrance on any of the assets of the
Company; or

48



--------------------------------------------------------------------------------



 



  (j)   result in any present or future indebtedness of the Company becoming due
and payable, or capable of being declared due and payable, prior to its stated
maturity date or in any financial facility of the Company being withdrawn; or  
  (k)   entitle any person to acquire or affect the entitlement of any person to
acquire shares in the Company.

    RETIREMENT BENEFITS   131.   The Company has no Pension Scheme and the
Company has no obligation to provide or contribute towards pension, lump sum,
death, ill health, disability or accident benefits in respect of its past or
present officers and employees.

Part 2. Tax warranties

    GENERAL   132.   All notices, returns (including any land transaction
returns), reports, accounts, computations, statements, assessments and
registrations and any other necessary information submitted by the Company to
any Taxation Authority for the purposes of Taxation have been made on a proper
basis, were punctually submitted, were accurate and complete when supplied and
remain accurate and complete in all material respects and none of the above is,
or, so far as the Warrantors are aware, is likely to be, the subject of any
material dispute with any Taxation Authority.   133.   All Taxation (whether of
the United Kingdom or elsewhere) for which the Company is or has been liable or
is liable to account for has been duly paid (insofar as such Taxation ought to
have been paid).   134.   The Company has not made any payments representing
instalments of corporation tax pursuant to the Corporation Tax (Instalment
Payments) Regulations 1998 in respect of any current or preceding accounting
periods and is not under any obligation to do so.   135.   The Company has not
paid since the date of its incorporation nor is liable to pay any penalty, fine,
surcharge or interest charged by virtue of the provisions of the TMA 1970 or any
other Taxation Statute.   136.   The Company has not within the past 12 months
been subject to any non-routine visit, audit, investigation, discovery or access
order by any Taxation Authority and the Warrantors are not aware of any
circumstances existing which make it likely that a visit, audit, investigation,
discovery or access order will be made in the next 12 months.   137.   The
amount of Taxation chargeable on the Company during any accounting period since
the date of its incorporation has not, to any material extent, depended on any
concession, agreements or other formal or informal arrangement with any Taxation
Authority.   138.   All transactions in respect of which any clearance or
consent was required from any Tax Authority have been entered into by the
Company after such consent or clearance has been properly obtained, any
application for such clearance or consent has been made on the basis of full and
accurate disclosure of all relevant material facts and considerations, and all
such transactions have been carried into effect only in accordance with the
terms of the relevant clearance or consent.

49



--------------------------------------------------------------------------------



 



139.   The Company has duly submitted all claims, disclaimers and elections the
making of which has been assumed for the purposes of the Accounts and, so far as
the Warrantors are aware, none of such claims, disclaimers or elections are
likely to be disputed or withdrawn.   140.   The Disclosure Letter contains full
particulars of all matters relating to Taxation in respect of which the Company
is or at Completion will be entitled to:

  (a)   make any claim (including a supplementary claim), disclaimer or election
for relief under any Taxation Statute or provision; and/or     (b)   appeal
against any assessment or determination relating to Taxation; and/or     (c)  
apply for a postponement of Taxation.

141.   The Company is not liable to make to any person (including any Taxation
Authority) any payment in respect of any liability to Taxation of any other
person where that other person fails to discharge liability to Taxation to which
he is or may be primarily liable.   142.   The Company has sufficient records to
determine the tax consequence which would arise on any disposal or realisation
of any asset owned at the Accounts Date or acquired since that date but prior to
Completion.       CHARGEABLE GAINS   143.   The book value shown or adopted for
the purposes of the Accounts as the value of each of the assets of the Company
on the disposal of which a chargeable gain or allowable loss could arise does
not exceed the amount which on a disposal of such asset at the date of this
agreement would be deductible under section 38 of TCGA 1992.       CAPITAL
ALLOWANCES   144.   No balancing charge under the CAA 2001 (or any other
legislation relating to capital allowances) would be made on the Company on the
disposal of any pool of assets (that is, all those assets whose expenditure
would be taken into account in computing whether a balancing charge would arise
on a disposal of any other of those assets) or of any asset not in such a pool,
on the assumption that the disposals are made for a consideration equal to the
book value shown in or adopted for the purpose of the Accounts for the assets in
the pool or (as the case may be) for the asset.   145.   No event has occurred
since the Accounts Date (otherwise than in the ordinary course of business)
whereby any balancing charge may fall to be made against, or any disposal value
may fall to be brought into account by the Company under the CAA 2001 (or any
other legislation relating to capital allowances).       DISTRIBUTIONS   146.  
No distribution or deemed distribution within the meaning of sections 209, 210
or 211 of ICTA 1988 has been made (or will be deemed to have been made) by the
Company except dividends shown in the Accounts and the Company is not bound to
make any such distribution.

50



--------------------------------------------------------------------------------



 



147.   No rents, interest, annual payments or other sums of an income nature
paid or payable by the Company or which the Company is under an existing
obligation to pay in the future are or may be wholly or partially disallowable
as deductions, management expenses or charges in computing profits for the
purposes of corporation tax.   148.   The Company has not since the date of its
incorporation been engaged in, nor been a party to, any of the transactions set
out in sections 213 to 218 (inclusive) of ICTA 1988, nor has it made or received
a chargeable payment as defined in section 218(1) of ICTA 1988.       LOAN
RELATIONSHIPS   149.   All interests, discounts and premiums payable by the
Company in respect of its loan relationships (within the meaning of section 81
of the Finance Act 1996) are eligible to be brought into account by the Company
as a debit for the purposes of Chapter II of Part IV of the Finance Act 1996 at
the time and to the extent that such debits are recognised in the statutory
accounts of the Company.       CLOSE COMPANIES   150.   The Company has not at
any time since the date of its incorporation been a close company within the
meaning of sections 414 and 415 of ICTA 1988.       INTANGIBLE ASSETS       For
the purposes of this paragraph 151, references to intangible fixed assets mean
intangible fixed assets and goodwill within the meaning of Schedule 29 to the
Finance Act 2002 to which the provisions of that Schedule apply and references
to an intangible fixed asset shall be construed accordingly.   151.   The
Disclosure Letter sets out the amount of expenditure on each of the intangible
fixed assets of the Company and provides the basis on which any debit relating
to that expenditure has been taken into account in the Accounts or, in relation
to expenditure incurred since the Accounts Date, will be available to the
Company and, so far as the Warrantors are aware, no circumstances have arisen
since the Accounts Date by reason of which that basis might change.   152.   No
claims or elections have been made by the Company under Part 7 of, or paragraph
86 of Schedule 29 to, the Finance Act 2002 in respect of any intangible fixed
asset of the Company.   153.   Since the Accounts Date:

  (a)   the Company has not owned and does not currently own an asset which has
ceased to be a chargeable intangible asset in the circumstances described in
paragraph 108 of Schedule 29 to the Finance Act 2002;     (b)   the Company has
not realised or acquired an intangible fixed asset for the purposes of
Schedule 29 to the Finance Act 2002; and     (c)   no circumstances have arisen
which have required, or, so far as the Warrantors are aware, will require, a
credit to be brought into account by the Company on a revaluation of an
intangible fixed asset.

51



--------------------------------------------------------------------------------



 



    COMPANY RESIDENCE AND OVERSEAS INTERESTS   154.   The Company has since
incorporation been resident in the United Kingdom for corporation tax purposes
and has not at any time since incorporation been treated for the purposes of any
double taxation arrangements having effect by virtue of section 249 of the
Finance Act 1994, section 788 of ICTA 1988 or for any other tax purpose as
resident in any other jurisdiction.   155.   The Company does not hold shares in
a company which is not resident in the United Kingdom and which would be a close
company if it were resident in the United Kingdom in circumstances such that a
chargeable gain accruing to the company not resident in the United Kingdom could
be apportioned to the Company pursuant to section 13 of TCGA 1992.   156.   The
Company is not holding nor has held since the date of its incorporation any
interest in a controlled foreign company within section 747 of ICTA 1988, and
does not have any material interest in an offshore fund as defined in section
759 of ICTA 1988.   157.   The Company does not have a permanent establishment
outside the UK.       ANTI-AVOIDANCE   158.   All transactions or arrangements
made by the Company have been made on fully arm’s length terms and there are no
circumstances in which section 770A of, or Schedule 28AA to, ICTA 1988 or any
other rule or provision could apply causing any Taxation Authority to make an
adjustment to the terms on which such transaction or arrangement is treated as
being made for Taxation purposes.   159.   The Company has not at any time been
a party to or otherwise involved in a transaction or series of transactions in
relation to which advisers considered that there was a risk that the Company
could be liable to taxation as a result of the principles in W.T Ramsey Limited
v IRC (54 TC 101) or Furniss v Dawson (55 TC 324), as developed in subsequent
cases.       INHERITANCE TAX   160.   The Company has not made any transfer of
value within sections 94 and 202 of the IHTA 1984, nor has it received any value
such that liability might arise under section 199 of the IHTA 1984, nor has it
been a party to associated operations in relation to a transfer of value as
defined by section 268 of the IHTA 1984.   161.   There is no unsatisfied
liability to inheritance tax attached to or attributable to the Sale Shares or
any asset of the Company and none of them are subject to any HM Revenue &
Customs charge as mentioned in section 237 and 238 of the IHTA 1984.   162.   No
asset owned by the Company, nor the Sale Shares are liable to be subject to any
sale, mortgage or charge by virtue of section 212(1) of the IHTA 1984.       VAT
  163.   The Company is a taxable person and is duly registered for the purposes
of VAT with quarterly prescribed accounting periods, such registration not being
pursuant to paragraph 2 of Schedule 1 to the VATA 1994 or subject to any
conditions imposed by or

52



--------------------------------------------------------------------------------



 



    agreed with HM Revenue & Customs and the Company is not (nor, so far as the
Warrantors are aware, are there any circumstances by virtue of which they may
become) under a duty to make monthly payments on account under the Value Added
Tax (Payments on Account) Order 1993.   164.   The Company has complied with all
statutory provisions, rules, regulations, orders and directions in respect of
VAT.   165.   All supplies made by the Company are taxable supplies and the
Company has not been nor, so far as the Warrantors are aware, will be denied
full credit for all input tax by reason of the operation of sections 25 and 26
of the VATA 1994 and regulations made thereunder or for any other reasons and no
VAT paid or payable by the Company is not input tax as defined in section 24 of
the VATA 1994 and regulations made thereunder.   166.   The Company is not nor
has been for VAT purposes a member of any group of companies and no act or
transaction has been effected in consequence whereof the Company is or may be
held liable for any VAT arising from supplies made by another company and no
direction has been given by HM Revenue & Customs under Schedule 9A to the VATA
1994 as a result of which the Company would be treated for the purposes of VAT
as a member of a group.   167.   For the purposes of paragraph 3(7) of
Schedule 10 to the VATA 1994, the Company or any relevant associates of the
Company (within the meaning of paragraph 3(7) of Schedule 10 to the VATA 1994)
has exercised the election to waive exemption from VAT (pursuant to paragraph 2
of Schedule 10 to the VATA 1994) only in respect of those Properties listed (as
having been the subject of such an election) in the Disclosure Letter and:

  (a)   all things necessary for the election to have effect have been done and
in particular any notification and information required by paragraph 3(6) of
Schedule 10 to the VATA 1994 has been given and any permission required by
paragraph 3(9) of Schedule 10 to the VATA 1994 has been properly obtained; and  
  (b)   no election has or will be disapplied or rendered ineffective by virtue
of the application of the provisions of paragraph 2(3AA) of Schedule 10 to the
VATA 1994.

168.   The Company does not own nor has since the date of its incorporation
owned any assets which are capital items subject to the capital goods scheme
under Part XV of the VAT Regulations 1995.   169.   The Company has not made any
claim for bad debt relief under section 36 of the VATA 1994 and, so far as the
Warrantors are aware, and there are no existing circumstances by virtue of which
any refund of VAT obtained or claimed may be required to be repaid or there
could be a claw back of input VAT from any Company under section 36(4) of the
VATA 1994.

53



--------------------------------------------------------------------------------



 



    STAMP DUTY AND STAMP DUTY LAND TAX   170.   Any document that is necessary
in proving the title of the Company to any asset which is owned by the Company
at Completion or any document which the Company may wish to enforce or produce
in evidence is duly stamped for stamp duty purposes.   171.   Neither entering
into this agreement nor Completion will result in the withdrawal of any stamp
duty or stamp duty land tax relief granted on or before Completion which will
affect the Company.   172.   The Disclosure Letter sets out full and accurate
details of any chargeable interest (as defined under section 48, Finance Act
2003) acquired or held by the Company before Completion in respect of which the
Warrantors are aware or ought reasonably to be aware that an additional land
transaction return will be required to be filed with a Taxation Authority and/or
a payment of stamp duty land tax made on or after Completion.

54



--------------------------------------------------------------------------------



 



Schedule 5
TAX COVENANT

1.   INTERPRETATION   1.1   The definitions and rules of interpretation in this
paragraph apply in this Tax Covenant:       Buyer’s Relief: means:

  (a)   any Accounts Relief (as defined in paragraph (a) of the definition of
Liability for Taxation) or Repayment Relief (as defined in paragraph (b) of the
definition of Liability for Taxation);     (b)   any Post Accounts Date Relief
of the Company (as defined in paragraph (c) of the definition of Liability for
Taxation); and     (c)   any Relief whenever arising, of the Buyer or any member
of the Buyer’s Tax Group other than the Company.

      Buyer’s Tax Group: the Buyer and any other company or companies which
either are or become after Completion, or have within the seven years ending at
Completion been, treated as members of the same group as, or otherwise connected
or associated in any way with, the Buyer for any Tax purpose.         Event:
includes (without limitation), the expiry of a period of time, the Company
becoming or ceasing to be associated with any other person for any Tax purpose
or ceasing to be or becoming resident in any country for any Tax purpose, the
death or the winding up or dissolution of any person, and any transaction
(including the execution and completion of all provisions of this agreement),
event, act or omission whatsoever, and any reference to an Event occurring on or
before a particular date shall include Events which for Tax purposes are deemed
to have, or are treated or regarded as having, occurred on or before that date.
        Liability for Taxation: any liability of the Company to make a payment
of or in respect of Tax whether or not the same is primarily payable by the
Company and whether or not the Company has or may have any right of
reimbursement against any other person or persons and shall also include:

  (a)   the Loss of any Relief (Accounts Relief) where such Relief has been
taken into account in computing and so reducing or eliminating any provision for
deferred Tax which appears in the Accounts (or which but for such Relief would
have appeared in the Accounts) or where such Relief was treated as an asset of
the Company in the Accounts or was taken into account in computing any deferred
Tax asset which appears in the Accounts (Loss of an Accounts Relief), in which
case the amount of the Liability for Taxation will be the amount of Tax which
would (on the basis of Tax rates current at the date of such Loss) have been
saved but for such Loss, assuming for this purpose that the Company had
sufficient profits or was otherwise in a position to use the Relief;     (b)  
the Loss of any right to repayment of Tax (including any repayment supplement)
(Repayment Relief) which was treated as an asset in the Accounts (Loss of a

55



--------------------------------------------------------------------------------



 



      Repayment Relief), in which case the amount of the Liability for Taxation
will be the amount of the loss of the right to repayment and any related
repayment supplement;     (c)   the set off or use against income, profits or
gains earned, accrued or received or against any Tax chargeable in respect of an
Event occurring on or before the Accounts Date of any Relief (Post Accounts Date
Relief) or right to repayment of Tax (including any repayment supplement) which
is not available before the Accounts Date but arises after the Accounts Date in
circumstances where, but for such set off or use, the Company would have had a
liability to make a payment of or in respect of Tax for which the Buyer would
have been able to make a claim against the Warrantors under this Tax Covenant
(Loss of a Post-Accounts Date Relief), in which case, the amount of the
Liability for Taxation shall be the amount of Tax saved by the Company as a
result of such set off or use;     (d)   any liability of the Company to make a
payment pursuant to an indemnity, guarantee or covenant entered into before
Completion under which the Company has agreed to meet or pay a sum equivalent to
or by reference to another person’s Tax liability, in which case the Liability
for Taxation shall be equal to the amount of the liability.

    Loss: any reduction, modification, loss, counteraction, nullification,
utilisation, disallowance or claw-back for whatever reason.       Overprovision:
the amount by which any provision in the Accounts relating to Tax (other than a
provision for deferred Tax) is overstated (except to the extent that such
overstatement results from the utilisation of a Buyer’s Relief), applying the
accounting policies, principles and practices adopted in relation to the
preparation of the Accounts (and ignoring the effect of any change in law made
after Completion).       Relief: includes any loss, relief, allowance, credit,
exemption or set off in respect of Tax or any deduction in computing income,
profits or gains for the purposes of Tax and any right to a repayment of Tax.  
    Saving: the reduction or elimination of any liability of the Company to make
an actual payment of Tax in respect of which the Warrantors would not have been
liable under paragraph 2, by the use of any Relief arising wholly as a result of
a Liability for Taxation in respect of which the Warrantors have made a payment
under paragraph 2 of this Tax Covenant.       Tax: all forms of taxation and
statutory, governmental, state, federal, provincial, local, government or
municipal charges, duties, imposts, contributions, levies, withholdings or
liabilities wherever chargeable and whether of the UK or any other jurisdiction;
and any penalty, fine, surcharge, interest, charges or costs relating thereto,
and Taxation shall have the same meaning.       Tax Claim: any assessment
(including self-assessment), notice, demand, letter or other document issued or
action taken by or on behalf of any Taxation Authority from which it appears
that the Company or the Buyer is or may be subject to a Liability for Taxation
or other liability in respect of which the Warrantors are or may be liable under
this Tax Covenant.

56



--------------------------------------------------------------------------------



 



    Taxation Authority: HM Revenue & Customs, the Department of Social Security
and any other governmental authority whatsoever competent to impose any Tax
whether in the United Kingdom or elsewhere       Taxation Statute: any
directive, statute, enactment, law or regulation wheresoever enacted or issued,
coming into force or entered into providing for or imposing any Tax and shall
include orders, regulations, instruments, bye-laws or other subordinate
legislation made under the relevant statute or statutory provision and any
directive, statute, enactment, law, order, regulation or provision which amends,
extends, consolidates or replaces the same or which has been amended, extended,
consolidated or replaced by the same.   1.2   References to gross receipts,
income, profits or gains earned, accrued or received shall include any gross
receipts, income, profits or gains deemed pursuant to the relevant Taxation
Statute to have been or treated or regarded as earned, accrued or received.  
1.3   References to a repayment of Tax shall include any repayment supplement or
interest in respect of it.   1.4   A reference to an Event occurring on or
before Completion includes a series or combination of Events which are linked
all of which were or the first of which was an Event occurring on or before
Completion.   1.5   Any reference to something occurring in the ordinary course
of business shall, without prejudice to the generality thereof, be deemed not to
include:

  (a)   anything which involves, or leads directly or indirectly to, any
liability of the Company to Tax that is the primary liability of, or properly
attributable to, or due from another person (other than a member of the Buyer’s
Tax Group) or is the liability of the Company only because some other person,
other than a member of the Buyer’s Tax Group, has failed to pay it or is the
liability of the Company because it has elected to be regarded as taxable or
liable or to be regarded as having made a disposal; or     (b)   anything which
relates to or involves the acquisition or disposal of an asset or the supply of
services (including the lending of money, or the hiring or licensing of tangible
or intangible property) in a transaction which is not entered into on arm’s
length terms; or     (c)   anything which relates to or involves the making of a
distribution for Tax purposes, the creation, cancellation or re-organisation of
share or loan capital, the creation, cancellation or repayment of any
intra-group debt or the Company becoming or ceasing to be associated or
connected with any other company for any Tax purposes; or     (d)   anything
which relates to a transaction or arrangement which includes, or a series of
transactions or arrangements which includes, any step or steps having no
commercial or business purpose apart from the reduction, avoidance or deferral
of a Liability for Taxation; or     (e)   anything which gives rise to a
Liability for Taxation on deemed (as opposed to actual) profits or to the extent
that it gives rise to a Liability for Taxation on an

57



--------------------------------------------------------------------------------



 



      amount of profits greater than the difference between the sale proceeds of
an asset and the amount attributable to that asset in the Accounts or, in the
case of an asset acquired since the Accounts Date, the cost of that asset; or  
  (f)   anything which involves, or leads directly or indirectly to, a change of
residence of the Company for Tax purposes.

1.6   Unless the contrary intention appears, words and expressions defined in
this agreement have the same meaning in this Tax Covenant and any provisions in
this agreement concerning matters of construction or interpretation also apply
in this Tax Covenant.   1.7   For the avoidance of doubt, references to any
Liability for Taxation of the Company which results from any gains earned or
received on or before Completion or any Event on or before Completion include a
reference to any Liability for Taxation of the Company resulting from the sale
of the Sale Shares pursuant to this agreement (including, without limitation,
any liability arising under section 179 of TCGA 1992).   2.   COVENANT       The
Warrantors covenant with the Buyer that, subject to the provisions of this Tax
Covenant, the Warrantors shall pay to the Buyer, to the extent possible, but not
so as to limit the amount payable where not wholly possible, by way of repayment
of the consideration for the Sale Shares, an amount equal to any:

  (a)   Liability for Taxation resulting from or by reference to any Event
occurring on or before Completion or in respect of any gross receipts, income,
profits or gains earned, accrued or received by the Company on or before
Completion;     (b)   Liability for Taxation which arises solely as a result of
the relationship for Tax purposes of the Company with any person other than a
member of the Buyer Tax Group whensoever arising;     (c)   payment of interest
or penalties for which the Company is liable as a result of the Company failing
to make any instalment payment under the Corporation Tax (Instalment Payments)
Regulations 1998 in any period ending on or before Completion sufficient to
avoid such interest or penalties;     (d)   Liability for Taxation falling
within paragraph (a) to paragraph (d) of the definition of Liability for
Taxation; and     (e)   costs and expenses referred to in paragraph 11.

3.   PAYMENT DATE AND INTEREST   3.1   Where the Warrantors are liable to make
any payment under paragraph 2 (including any payment pursuant to paragraph
2(e)), the due date for the making of that payment (Due Date) shall be the
earlier of the date falling seven days after the Buyer has served a notice on
the Warrantors demanding that payment and in a case:

  (a)   that involves an actual payment of Tax (including any payment pursuant
to paragraph 2(e)) by the Company, the date on which the Tax in question would
have had to have been paid to the relevant Taxation Authority in order to

58



--------------------------------------------------------------------------------



 



      prevent a liability to interest or a fine, surcharge or penalty from
arising in respect of the Liability for Taxation in question; or     (b)   that
falls within paragraph (a) of the definition of Liability to Taxation, the last
date upon which the Tax is or would have been required to be paid to the
relevant Taxation Authority in respect of the period in which the Loss of the
Relief occurs (assuming for this purpose that the Company had sufficient profits
or was otherwise in a position to use the Relief); or     (c)   that falls
within paragraph (b) of the definition of Liability to Taxation, the date upon
which the repayment was due from the relevant Taxation Authority; or     (d)  
that falls within paragraph (c) of the definition of Liability to Taxation, the
date upon which the Tax saved by the Company is or would have been required to
be paid to the relevant Taxation Authority; or     (e)   that falls within
paragraph (d) (liability for indemnity, guarantee or covenant payment) of the
definition of Liability for Taxation, not later than the fifth day before the
day on which the Company is due to make the payment or repayment.

3.2   Any dispute as to the amount specified in any notice served on the Seller
under paragraph 3.1(b) to paragraph 3.1(e) shall be determined by the auditors
of the Company for the time being, acting as experts and not as arbitrators (the
costs of that determination being shared equally by the Warrantors and the
Buyer).   3.3   If any sums required to be paid by the Warrantors under this Tax
Covenant are not paid on the Due Date, then, except to the extent that the
Warrantors liability under paragraph 2 compensates the Buyer for the late
payment by virtue of it extending to interest and penalties, such sums shall
bear interest (which shall accrue from day to day after as well as before any
judgment for the same) at the rate of 2% per annum over the base rate from time
to time of HSBC or (in the absence thereof) at such similar rate as the Buyer
shall select from the day following the Due Date up to and including the day of
actual payment of such sums, such interest to be compounded quarterly.   4.  
EXCLUSIONS   4.1   The covenant contained in paragraph 2 above shall not cover
any Liability for Taxation to the extent that:

  (a)   a provision or reserve in respect thereof is made in the Accounts; or  
  (b)   it arises as a result of a transaction in the ordinary course of
business of the Company between the Accounts Date and Completion and is not an
interest or penalty (which expression includes interest or penalties under the
Corporation Tax (Instalment Payments) Regulations 1998), surcharge or fine in
connection with Tax; or     (c)   it arises or is increased as a result only of
any change in the law of Tax announced and coming into force after Completion
(whether relating to rates of Tax or otherwise) or the withdrawal, after
Completion, of any extra-statutory concession previously made by a Taxation
Authority (whether or not the change purports to

59



--------------------------------------------------------------------------------



 



      be effective retrospectively in whole or in part) or any change in the
published practice of any Taxation Authority after Completion; or     (d)   it
would not have arisen but for a change after Completion in the accounting bases
upon which the Company values its assets (other than a change made in order to
comply with UK GAAP); or     (e)   the Buyer is compensated for any such matter
under any other provision of this agreement; or     (f)   it would not have
arisen but for a voluntary act or transaction carried out by the Buyer or the
Company after Completion being an act which:

  (i)   is not in the ordinary course of business; or     (ii)   could
reasonably have been avoided; or     (iii)   the Company was not legally
committed to do under a commitment that existed on or before Completion; or    
(iv)   the Buyer was aware would give rise to the Liability for Taxation in
question; or

  (g)   the Liability for Taxation arises from a matter disclosed in the
Disclosure Letter;     (h)   the Liability for Taxation has been made good or
otherwise compensated for at no expense to the Buyer or the Company;     (i)  
the Liability for Taxation is attributable to the Company ceasing to be entitled
to the small companies’ rate of corporation tax;     (j)   the Liability for
Taxation would not have arisen or would have been reduced or eliminated but for
any claim, disclaimer or election made after Completion by the Buyer or the
Company including, without limitation, a disclaimer of or a revision to a claim
for capital allowances claimed before Completion.

5.   OVERPROVISIONS   5.1   If, on or before the seventh anniversary of
Completion, the auditors for the time being of the Company certify (at the
request and expense of the Warrantors) that any provision for Tax in the
Accounts has proved to be an Overprovision, then:

  (a)   the amount of any Overprovision shall first be set off against any
payment then due from the Warrantors under this Tax Covenant;     (b)   to the
extent that there is an excess, a refund shall be made to the Warrantors of any
previous payment or payments made by the Warrantors under this Tax Covenant (and
not previously refunded under this Tax Covenant) up to the amount of such
excess; and     (c)   to the extent that excess referred to in paragraph 5.1(b)
is not exhausted, the remainder of that excess will be carried forward and set
off against any future

60



--------------------------------------------------------------------------------



 



      payment or payments which become due from the Warrantors under this Tax
Covenant.

5.2   After the Company’s auditors have produced any certificate under this
paragraph 5, the Warrantors or the Buyer may, at any time before the seventh
anniversary of Completion, request the auditors for the time being of the
Company to review (at the expense of the party requesting such review) that
certificate in the light of all relevant circumstances, including any facts of
which it was not aware, and which were not taken into account, at the time when
such certificate was produced, and to certify whether in their opinion the
certificate remains correct or whether, in light of those circumstances, it
should be amended.   5.3   If the auditors make an amendment to the earlier
certificate and the amount of the Overprovision is revised, that revised amount
shall be substituted for the previous amount and any adjusting payment that is
required shall be made by or to the Warrantors as soon as practicable.   6.  
SAVINGS   6.1   If (at the Warrantors request and expense) the auditors for the
time being of the Company determine that the Company has obtained a Saving, the
Buyer shall as soon as reasonably practicable thereafter repay to the Warrantors
the lesser of:

  (a)   the amount of the Saving (as determined by the auditors) less any costs
incurred by the Buyer or the Company; and     (b)   the amount paid by the
Warrantors under paragraph 2 in respect of the Liability for Taxation which gave
rise to the Saving less any part of that amount previously repaid to the
Warrantors under any provision of this Tax Covenant or otherwise.

7.   RECOVERY FROM THIRD PARTIES   7.1   Where the Warrantors have paid an
amount in full discharge of a liability under paragraph 2 in respect of any
Liability for Taxation and the Buyer or the Company is or becomes entitled to
recover from some other person not being the Buyer or the Company or any other
company within the Buyer’s Tax Group, any amount in respect of such Liability
for Taxation, the Buyer shall or shall procure that the Company shall:

  (a)   notify the Warrantors of its entitlement as soon as reasonably
practicable; and     (b)   if required by the Warrantors and, subject to the
Buyer or the Company being indemnified by the Warrantors against any Tax that
may be suffered on receipt of that amount and any costs and expenses incurred in
recovering that amount, take or procure that the Company takes all reasonable
steps to enforce that recovery against the person in question (keeping the
Warrantors fully informed of the progress of any action taken) provided that the
Buyer shall not be required to take any action pursuant to this paragraph 7.1
(other than an action against:

  (i)   a Taxation Authority; or     (ii)   a person who has given Tax advice to
the Company on or before Completion),

61



--------------------------------------------------------------------------------



 



    which, in the Buyer’s reasonable opinion, is likely to harm its or the
Company’s commercial relationship (potential or actual) with that or any other
person.   7.2   If the Buyer or the Company recovers any amount referred to in
paragraph 7.1, the Buyer shall account to the Warrantors for the lesser of:

  (a)   any amount recovered (including any related interest or related
repayment supplement) less any Tax suffered in respect of that amount and any
costs and expenses incurred in recovering that amount (save to the extent that
amount has already been made good by the Warrantors under paragraph 7.1(b)); and
    (b)   the amount paid by the Warrantors under paragraph 2 in respect of the
Liability for Taxation in question.

8.   CORPORATION TAX RETURNS   8.1   The Warrantors or their duly authorised
agent prepare the corporation tax returns and computations of the Company for
all accounting periods ended on or prior to the Accounts Date, to the extent
that the same have not been prepared before Completion, and submit them to the
Buyer.   8.2   The Buyer shall procure that the returns and computations
referred to in paragraph 8.1 shall be authorised, signed and submitted to the
relevant Taxation Authority without amendment or with such amendments as the
Buyer reasonably considers to be necessary and shall give the Warrantors or
their agent all such assistance as may reasonably be required to agree those
returns and computations with the relevant Taxation Authority provided that the
Buyer shall not be obliged to take any such action as is mentioned in this
paragraph 8.2 in relation to any return that is not full, true and accurate in
all material respects.   8.3   The Warrantors or their duly authorised agent
shall prepare all documentation and shall have conduct of all matters (including
correspondence) relating to the corporation tax returns and computations of the
Company for all accounting periods ended on or prior to the Accounts Date
provided that the Warrantors shall not without the prior written consent of the
Buyer (not to be unreasonably withheld or delayed) transmit any communication
(written or otherwise) to the relevant Taxation Authority or agree any matter
with the relevant Taxation Authority.   8.4   The Buyer shall procure that the
Company afford such access to their books, accounts and records as is necessary
and reasonable to enable the Warrantors or their duly authorised agent to
prepare the corporation tax returns and computations of the Company for all
accounting periods ended on or before the Accounts Date and conduct matters
relating to them in accordance with this paragraph 8.   8.5   The Warrantor
shall take all reasonable steps to ensure that the corporation tax returns and
computations of the Company for all accounting periods ended on or before the
Accounts Date are prepared and agreed with the relevant Taxation Authority in a
timely manner.   8.6   For the avoidance of doubt:

62



--------------------------------------------------------------------------------



 



  (a)   where any matter relating to Tax gives rise to a Tax Claim, the
provisions of paragraph 9 shall take precedence over the provisions of this
paragraph 8; and     (b)   the provisions of this paragraph 8 shall not
prejudice the rights of the Buyer to make a Tax Claim under this Tax Covenant in
respect of any Liability for Taxation.

9.   CONDUCT OF TAX CLAIMS   9.1   If the Buyer or the Company becomes aware of
a Tax Claim, the Buyer shall give or procure that notice in writing is given to
the Warrantors as soon as is reasonably practicable, provided that if the
Warrantors receive any Tax Claim for whatever reason, they shall notify the
Buyer in writing as soon as is reasonably practicable and the Buyer shall be
deemed on receipt of such notification to have given the Warrantors notice of
such Tax Claim in accordance with the provisions of this paragraph 9 provided
always that the giving of such notice shall not be a condition precedent to the
Warrantors’ liability under this Tax Covenant.   9.2   Provided that the
Warrantors indemnify the Buyer and the Company to the Buyer’s reasonable
satisfaction against all liabilities, costs, damages or expenses which may be
incurred thereby including any additional Liability for Taxation, the Buyer
shall take and shall procure that the Company shall take such action as the
Warrantors may reasonably request by notice in writing given to the Buyer or the
Company to avoid, dispute, defend, resist, appeal or compromise any Tax Claim
(such a Tax Claim where action is so requested being hereinafter referred to as
a Dispute), provided that neither the Buyer nor the Company shall be obliged to
appeal or procure an appeal against any assessment to Tax raised on any of them
if, the Warrantors having been given written notice of the receipt of such
assessment, the Buyer or the Company have not within 14 days of the date of the
notice, received instructions in writing from the Warrantors to do so.   9.3  
If:

  (a)   the Warrantors do not request the Buyer or the Company to take any
action under paragraph 9.2 or fails to indemnify the Buyer or the Company to the
Buyer’s reasonable satisfaction within a period of time (commencing with the
date of the notice given to the Warrantors) that is reasonable having regard to
the nature of the Tax Claim and the existence of any time limit in relation to
avoiding, disputing, defending, resisting, appealing or compromising such Tax
Claim, and which period will not in any event exceed a period of 14 days; or    
(b)   the Warrantors (or the Company before Completion) have been involved in a
case involving fraudulent conduct or wilful default in respect of the Liability
for Taxation which is the subject matter of the Dispute; or     (c)   the
Dispute involves an appeal against a determination by the General or Special
Commissioners of the VAT and Duties Tribunal, unless the Warrantors have
obtained the opinion of Tax counsel of at least 5 years’ standing that there is
a reasonable prospect that the appeal will succeed, the Buyer or the Company
shall have the conduct of the Dispute absolutely (without prejudice to its
rights under this Tax Covenant) and shall be free to pay or settle the Tax Claim
on such terms as the Buyer or the Company may in its absolute discretion
consider fit.

63



--------------------------------------------------------------------------------



 



9.4   Subject to paragraph 9.3, by agreement in writing between the Buyer and
the Warrantors, the conduct of a Dispute may be delegated to the Warrantors upon
such terms as may be agreed from time to time between the Buyer and the
Warrantors, provided that, unless the Buyer and the Warrantors specifically
agree otherwise in writing, the following terms shall be deemed to be
incorporated into any such agreement:

  (a)   the Buyer or the Company shall promptly be kept fully informed of all
matters pertaining to a Dispute and shall be entitled to see and keep copies of
all correspondence and notes or other written records of telephone conversations
or meetings and, in the event that there is no written record, shall be given an
immediate report of all telephone conversations with any Taxation Authority to
the extent that it relates to a Dispute;     (b)   the appointment of solicitors
or other professional advisers shall be subject to the approval of the Buyer,
such approval not to be unreasonably withheld or delayed;     (c)   all material
written communications pertaining to the Dispute which are to be transmitted to
the relevant Taxation Authority shall first be submitted to the Buyer or the
Company for approval and shall only be finally transmitted if such approval is
given, which approval is not to be unreasonably withheld or delayed; and     (d)
  the Warrantors shall make no settlement or compromise of the Dispute or agree
any matter in the conduct of the Dispute which is likely to affect the amount
thereof or the future liability to Tax of the Buyer or the Company without the
prior approval of the Buyer or the Company (as may be appropriate), such
approval not to be unreasonably withheld or delayed.

9.5   The Buyer shall provide and shall procure that the Company provides to the
Warrantors and their professional advisors reasonable access to premises and
personnel and to any relevant assets, documents and records within their power,
possession or control for the purpose of investigating the matter and enabling
the Warrantors to take such action as is referred to in this paragraph 9.   9.6
  Neither the Buyer nor the Company shall be subject to any claim by or
liability to the Warrantors for non-compliance with any of the provisions of
this paragraph 9 if the Buyer or the Company has bona fide acted in accordance
with the instructions of the Warrantors.   10.   GROSSING UP   10.1   All sums
payable by the Warrantors to the Buyer under this Tax Covenant shall be paid
free and clear of all deductions or withholdings whatsoever unless the deduction
or withholding is required by law. If any deductions or withholdings are
required by law to be made from any of the sums payable under this Tax Covenant,
the Warrantors shall pay to the Buyer such sum as will, after the deduction or
withholding has been made, leave the Buyer with the same amount as it would have
been entitled to receive in the absence of any such requirement to make a
deduction or withholding. If any additional amount is paid pursuant to this
paragraph by virtue of any deduction or withholding being required by law to be
made and the Buyer receives a tax credit, repayment or other benefit by reason
of any deduction or withholding in respect of which the Warrantors

64



--------------------------------------------------------------------------------



 



    have paid an additional amount, the Buyer shall pay to the Warrantors
forthwith the amount of such tax credit, repayment or other benefit.   10.2   If
the Buyer incurs a taxation liability which results from, or is calculated by
reference to, any sum paid under this Tax Covenant, the amount so payable shall
be increased by such amount as will ensure that, after payment of the taxation
liability, the Buyer is left with a net sum equal to the sum it would have
received had no such taxation liability arisen.   10.3   If the Buyer would, but
for the availability of a Buyer’s Relief, incur a taxation liability falling
within paragraph 10.2, it shall be deemed for the purposes of that paragraph to
have incurred and paid that liability   10.4   If the Buyer assigns the benefit
of this Tax Covenant or this agreement, the Warrantors shall not be liable
pursuant to paragraph 10.1 or paragraph 10.2, save to the extent that the
Warrantors would have been so liable had no such assignment occurred.   11.  
COSTS AND EXPENSES       The covenant contained in paragraph 2 of this Tax
Covenant shall extend to all costs and expenses incurred by the Buyer or the
Company in connection with any matter included under paragraph 2 of this Tax
Covenant and the enforcement of rights under this Tax Covenant.

65



--------------------------------------------------------------------------------



 



Schedule 6
INTELLECTUAL PROPERTY RIGHTS LICENSED FROM THIRD PARTIES

1)   Sub-Licence Agreement dated December 26 2003 between Build-A-Bear Workshop,
Inc (1) and Amsbra Ltd (2) re: trademarks owned by Sketchers USA, Inc.;   2)  
Retail product licence between Amsbra Ltd and Sheffield Wednesday Football Club
to sell Sheffield Wednesday football kit dated June 2005.

PENDING APPLICATIONS FOR TRADEMARK
REGISTRATION (EUROPEAN UNION)

              Application     Mark   Number   Classes
A BOOK STUFFED WITH MEMBEARIES
  PENDING   16,28,41
A PAWSITIVELY FUN FAMILY EXPERIENCE
  PENDING   28,35,41
AIR BATH DESIGN
  PENDING   35,41,42
ALL THE BUZZ THAT’S BROUGHT TO BEAR
  PENDING   16
AUDIO SOUND STATIONS DESIGN STORE FIXTURE
  PENDING   35,41,42
BEAR BUCKS
  PENDING   9,16
BEAR HEAD DESIGN
  PENDING   9,16,18,25,28,35,38,41,42
BEAR STUFF
  PENDING   28,35
BEAR STUFF CLEANER
  PENDING   3
BEARANTEE
  PENDING   28,35,41
BEARARMOIRE
  PENDING   16,28,35,41,42
BEARAMOIRE DESIGN
  PENDING   28,35,41
BEAREMY
  PENDING   28,35,41
BEAREMY’S KENNEL PALS
  PENDING   28
BEARISM
  PENDING   16,28,35
BEARY FUN CLUBHOUSE
  PENDING   28,35,41
BEARY NEWSWORTHY
  PENDING   16,35,42
BEARYJANE
  PENDING   28,35,41
BUILD-A-BEAR WORKSHOP
  PENDING   6,9,14,16,18,20,21,24,25,28,35,39,41
BUILD-A-BEAR WORKSHOP & DESIGN
  PENDING   9,14,18,25,36,41
BUILD-A-DOLL WORKSHOP
  PENDING   6,9,14,16,18,20,21,25,28,35,42

66



--------------------------------------------------------------------------------



 



              Application     Mark   Number   Classes
BUILD-A-GRAM
  PENDING   28,39,41
BUILD-A-PARTY
  PENDING   28,35,41
BUTTON DESIGN
  PENDING   16,25,28,35,41,42
BUTTON WALL WITH SPOOL DESIGN STORE FIXTURE
  PENDING   16,35,41
BUY STUFF CLUB
  PENDING   16,35,41
CASH COUNTER DESIGN
  PENDING   35,41,42
CHOOSE ME HEAR ME STUFF ME STITCH ME FLUFF ME NAME ME DRESS ME
   TAKE ME HOME
  PENDING   35,39
CLOTHES HANGER DESIGN
  PENDING   28
COLLECTIBEAR
  PENDING   28,35,41
COLLECTIBUNNY
  PENDING   28
CUBCASE
  PENDIGN   28
CUBCASE DESIGN
  PENDING   28,35,41
CUB CONDO
  PENDING   28
CUB CONDO DESIGN
  PENDING   16,35,41
FIND-A-BEAR
  PENDING   28,35,40,42
FLORA BEAR
  PENDING   28
FRIENDSHOP
  PENDING   25,28,35
FUN SHUI
  PENDING   16,28
FUR SHUI
  PENDING   16,28
HEART & PAWPRINT DESIGN
  PENDING   28K,35,41
HIBERNITIES
  PENDING   3,24,25,28
LIL CUB
  PENDING   28
LOVE STUFF HEADQUARTERS
  PENDING   28,35,41
MEMBEARIES
  PENDING   16,28,41
PAWLETTE COUFUR
  PENDING   16,28
PAWSIZER
  PENDING   28
SEWING COLUMN DESIGN
  PENDING   35,41
SHOE HANGER DESIGN STORE FIXTURE
  PENDING   18,25,28
SHOE SOLE #1 DESIGN
  PENDING   28,35,41
SHOE SOLE #2 DESIGN
  PENDING   28,35,41
SHOE SOLE #3 DESIGN
  PENDING   28,35,41
SPOOL & TREE DESIGN STORE FIXTURE
  PENDING   35,41,42

67



--------------------------------------------------------------------------------



 



              Application     Mark   Number   Classes
SPOOL DESIGN STORE FIXTURE
  PENDING   35,41
STITCHED WITH LOVE
  PENDING   25,28,35
TEDDY BEAR CENTENNIAL
  PENDING   25,28
TEDDYOLOGY
  PENDING   28,35,41
THE BEAR PROMISE
  PENDING   35,41,42
THE BEARY BEGINNING
  PENDING   16,28,41
TOY FURNITURE CARRIER (Comfy Stuff Carrier)
  PENDING   28,35
UNDIBEAR
  PENDING   3,25,28
UNITED FOR THE PAWS
  PENDING   28,35,36
WHERE BEST FRIENDS ARE MADE
  PENDING   9,16,25,28,35,41
WHERE BEST FRIENDS FIND COMFY STUFF
  PENDING   35
WHERE SPECIAL MEMORIES ARE MADE
  PENDING   28,35,41
WORKSHOP
  PENDING   25,28,35
WORLD’S BEAR FAIR
  PENDING   35,41,42
WORLDWIDE CUB CLUB
  PENDING   16,35,41
ZIPPER COLUMN DESIGN STORE FIXTURE
  PENDING   35, 41

REGISTERED TRADEMARKS (EUROPEAN UNION

              Application     Mark   Number   Classes
BABW
  1,709,013   28,35,41
BEARITAGE
  1,724,301   28,35,41
BEARRIFIC
  1,724,285   28
BUILD-A-BEAR WORKSHOP & DESIGN
     621,334   16,28,35,42
BUILD-A-BEAR WORKSHOP WHERE BEST FRIENDS ARE MADE & MEDALLION DES
  1,010,834   6,9,14,16,18,20,21,
24,25,26,28,35,39,41,42
BUILD-A-SOUND
  1,792,134   9,35,41
CUB CASH
  2,086,783   16
CUB CONDO DESIGN
  1,337,831   28,42
FLUFF AND STUFF
  1,296,615   35,41,42

68



--------------------------------------------------------------------------------



 



              Application     Mark   Number   Classes
HEART IN A BEAR TRADE DRESS
  1,399,229   28,35,41,42
HEAR STUFF & DESIGN
  1,430,446   28,35,41
JELLI BEARS
  1,719,533   28
LIL O’ CUB
  1,719,673   28
MAKING FRIENDS THAT MAKE A DIFFERENCE
  2,094,431   25,28,35
OUR FOUNDING TEDDY
  2,086,684   28
SCOOTFUR
  2,181,964   28
STORE FRONT DESIGN
  1,001,817   35,42
STUFFED WITH HUGS AND GOOD WISHES
  1,649,953   28
TRAVELLING TEDDY
  1,328,699   28

REGISTERED TRADEMARK (UNITED KINGDOM)

          Mark   Application Number   Classes
BUILD-A-BEAR WORKSHOP WHERE BEST FRIENDS ARE MADE & Medallion Design
  2,253,128   28,35

Part B – Copyright

  1.   The Build-a-Bear “Operating Manual” including all marks and trade dress
together with such other rights granted in the Build-a-bear Franchise Agreement.

69



--------------------------------------------------------------------------------



 



Schedule 7
PARTICULARS OF PROPERTIES
Part 1. Leasehold properties

1.   33 Fremlin Walk, Maidstone, Kent ME14 1QG.   2.   Ground Floor Premises at
Unit 9 North Piazza, Covent Garden, London WC2.   3.   Shop Unit No. 69 Croydon
Centrale Shopping Centre, Croydon — Title Number SGL651624.   4.   Unit 229, The
Chimes Shopping Centre, Uxbridge.   5.   Unit 19 Whitefriars, 7 Gravel Walk,
Canterbury.   6.   Unit 17 Culver Precinct, Culver Street West and Head Street,
Colchester, Essex.   7.   Unit 36 Halle Square, Manchester, Arndale.   8.  
Office 21, St Stephen’s House and Grounds.   9.   Unit 103 Central Court,
Wimbledon, London SW19.   10.   Unit 66B (21B Park Lane), The Meadowhall Centre,
Sheffield.   11.   Unit 36, The Centre (also known as 131 Silbury Arcade),
Centre Milton Keynes, Bucks — Title Number BM297374.   12.   Unit 18, The Glades
Shopping Centre, Bromley.

70



--------------------------------------------------------------------------------



 



Execution Page

             
Signed by
    )      
for and on behalf of WITTINGTON
    )      
INVESTMENTS LIMITED
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
           
NSS TRUSTEES LIMITED AND
    )      
SIMON BENTLEY for and on behalf of
    )      
REGENT’S PARK ESTATES PENSION
    )     /s/ SWB
SCHEME
           
Steven Bedford as Attorney
           
 
           
Signed by
    )      
MALCOLM DALGLEISH
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
    )      
for and on behalf of GLOBAL PARTNERS
    )      
LIMITED
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
    )      
JUSTIN KENDRICK
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
    )      
CHRISTOPHER JOHN NEWLANDS SYKES
    )      
Steven Bedford as Attorney
    )     /s/ SWB
 
           
Signed by
    )      
for and on behalf of AERO SYSTEMS SA
    )      
Steven Bedford as Attorney
    )     /s/SWB
 
           
Signed by
    )      
for and on behalf of MERVILLE LIMITED
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
    )      
SUE BUCHAN
    )     /s/ K. T. McKelvey
Kenneth McKelvey Under Power of Attorney for
           

71



--------------------------------------------------------------------------------



 



             
Signed by
    )      
ANDREW MACKAY
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
    )      
for and on behalf of BOLDSWITCH LIMITED
    )     /s/ Graham Roberts
 
           
Signed by
    )      
STEVEN BEDFORD
    )     /s/ SWB
 
           
Signed by
    )      
RUPERT ASHE
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
           
Kenneth McKelvey Under Power of Attorney
    )      
for and on behalf of ANGUS SAMELS
    )     /s/ K. T. McKelvey
 
           
Signed by
           
Kenneth McKelvey Under Power of Attorney
    )      
for and on behalf of JOHN HOWARD SMITH
    )     /s/ K. T. McKelvey
 
           
Signed by
           
Kenneth McKelvey Under Power of Attorney
    )      
for and on behalf of KENNETH MCKELVEY
    )     /s/ K. T. McKelvey .
 
           
Signed by
           
Kenneth McKelvey Under Power of Attorney
    )      
for and on behalf of JONATHAN PUNTER
    )     /s/ K. T. McKelvey
 
           
Signed by
           
Kenneth McKelvey Under Power of Attorney
    )      
DAVID CULE
    )     /s/ K. T. McKelvey
 
           
Signed by
           
Kenneth McKelvey Under Power of Attorney
    )      
GARY JACKSON
    )     /s/ K. T. McKelvey
 
           
Signed by
    )      
PAUL ROSENBLATT
    )     /s/ SWB
Steven Bedford as Attorney
           

72



--------------------------------------------------------------------------------



 



             
Signed by
    )      
PHILIP LEWIS
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
    )      
MICHAEL MITCHELL
    )     /s/ SWB
Steven Bedford as Attorney
           
 
           
Signed by
    )      
for and on behalf of BUILD-A-BEAR
    )      
WORKSHOP INC
    )     /s/ Maxine Clark
 
           
Signed by
    )      
for and on behalf of BUILD-A-BEAR
    )      
WORKSHOP UK HOLDINGS LIMITED
    )     /s/ Maxine Clark

73